     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 1 of 74




 1   Joseph Mais (005470)                          Harry Frischer (admitted pro hac vice)
     Shane Swindle (011738)                        Aaron Finch (admitted pro hac vice)
 2   PERKINS COIE LLP                              Daniele Gerard (admitted pro hac vice)
 3   2901 N. Central Avenue, Suite 2000            CHILDREN’S RIGHTS, INC.
     Phoenix, Arizona 85012-2788                   88 Pine Street, Suite 800
 4   T: (602) 351-8000                             New York, New York 10005
 5   F: (602) 648-7000                             T: (212) 683-2210
     jmais@perkinscoie.com                         F: (212) 683-4015
 6   sswindle@perkinscoie.com                      hfrischer@childrensrights.org
 7                                                 afinch@childrensrights.org
     Daniel J. Adelman (011368)                    dgerard@childrensrights.org
 8   Anne C. Ronan (006041)
     ARIZONA CENTER FOR LAW IN THE PUB-
 9
     LIC INTEREST
10   352 E. Camelback Rd., Suite 200
     Phoenix, Arizona 85012
11
     T: (602) 258-8850
12   F: (602) 258-8757
     danny@aclpi.org
13   aronan@aclpi.org
14
     Attorneys for Plaintiffs
15
16
                             UNITED STATES DISTRICT COURT
17
                                   DISTRICT OF ARIZONA
18
19   B.K. by her next friend Margaret Tins-       No. 2:15-cv-00185-PHX-ROS
     ley, et al.
20                                                JOINT SUMMARIES AND RE-
21                 Plaintiffs,                    SPONSES TO COMMENTS ON
     v.                                           THE SETTLEMENT AGREEMENT
22
     Michael Faust, in his official capacity as   (Assigned to the Honorable Roslyn O.
23
     Director of the Arizona Department of        Silver)
24   Child Safety, et al.
25
                   Defendants.
26
27
28
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 2 of 74




 1          Pursuant to the Court’s Order of February 2, 2021 (Doc. 542), below are the par-

 2   ties' summaries and responses to each comment submitted to counsel concerning the Set-

 3   tlement Agreement.

 4
     T. A. (Doc. 535-4, at 3-55)1
 5
            Comment: This commenter, who runs a behavioral health residential facility,
 6
     shared conflicts she has had with Defendants regarding the removal of youth from her fa-
 7
     cility, allegations of abuse and neglect against her facility, and the termination of her facil-
 8
     ity’s ability to receive Medicaid payments. The commenter claims that there are behavioral
 9
     health services available at her facility but that children are not permitted to access to these
10
     services because of Defendants’ alleged personal animus against the commenter.
11
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic for the need for children to
12
     remain in stable living conditions that provide them with the behavioral health services
13
     they need to thrive. The settlement addresses this by requiring Defendants to enhance their
14
     Therapeutic Foster Care program, ensure that children receive the behavioral health ser-
15
     vices they need, and that those services are effective. With respect to the specific issues
16   related to the commenter’s facility, Plaintiffs do not have sufficient information to provide
17   a further response. To the extent the comments reflect a failure to provide adequate behav-
18   ioral health services, we hope that DCS reviews the matter and takes any appropriate action
19   that may be needed.
20          Defendants’ Response: The content of these comments concerns facts and circum-
21   stances of a pending dispute concerning an individual licensing matter. Although a few of
22   the statements implicate matters addressed in the federal lawsuit, they do not address the
23   specific terms or general framework of the settlement agreement; therefore, Defendants
24   respectfully decline to address the content of the specific comments.
25
26
     1
27     For individuals whose comments were filed under seal, the parties have used the com-
     menters’ initials to protect their personally identifying information, per the Court’s instruc-
28   tion. (Doc. 542, at 2.)


                                                    2
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 3 of 74




 1   B. A. and C. A. (Doc. 535-3, at 56-62)

 2           Comment: These commenters, who have a biological child in DCS custody, shared

 3   personal experiences with the child welfare system. They state that DCS did not try to keep

 4   their son at home, and identified having difficulties communicating with their second case-

 5   worker around the Child and Family Team meeting; they expressed concern that their child

 6   had been diagnosed and was undergoing treatment for a physical illness. (The commenters
     also shared difficulties with the birth of their child, drug testing, and taking parenting clas-
 7
     ses.)
 8
             Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
 9
     tiffs believe that the Settlement Agreement addresses the commenters’ concerns by
10
     strengthening the processes for making placement decisions, imposing substantial require-
11
     ments regarding behavioral health care, strengthening the Child and Family Team process,
12
     improving family involvement in behavioral health planning, and by addressing case man-
13
     ager and investigator workloads, which will improve the ability of case managers and in-
14
     vestigators to engage productively with children, families, and caregivers. With respect to
15
     the specific issues relating to this particular child, Plaintiffs do not have sufficient infor-
16
     mation to provide a further response. To the extent the comments reflect the failure to pro-
17
     vide adequate services, we hope that DCS reviews the matter and takes any appropriate
18
     action that may be needed.
19
             Defendants’ Response: The content of this comment concerns facts and circum-
20
     stances of an already pending state court case. Defendants endeavor to address each case
21
     fairly and carefully, and to address concerns raised in the context of individual cases
22
     through case management and subject to institutional oversights (including state courts).
23
     While a few of the commenter’s statements touch on matters addressed in the federal law-
24   suit, they do not address the specific terms or general framework of the settlement agree-
25   ment. Defendants therefore respectfully decline to address the content of the case-specific
26   comments.
27
28   A. A. (Doc. 535-3, at 63-64)


                                                    3
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 4 of 74




 1          Comment: This commenter, who has biological grandchildren in DCS custody,

 2   shared personal experiences with the child welfare system. She wrote that she had been

 3   overlooked as an appropriate kinship placement for her grandchildren and wanted her son

 4   to speak at the final approval hearing.

 5          Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-

 6   tiffs believe that the Settlement Agreement addresses the commenter’s concerns by
     strengthening the processes for making placement decisions. With respect to the specific
 7
     issues relating to these particular children, Plaintiffs do not have sufficient information to
 8
     provide a further response. Plaintiffs were informed that the son did not want to speak at
 9
     the hearing.
10
            Defendants’ Response: The content of this comment concerns facts and circum-
11
     stances of an already pending state court case. Defendants endeavor to address each case
12
     fairly and carefully, and to address concerns raised in the context of individual cases
13
     through case management and subject to institutional oversights (including state courts).
14
     While a few of the commenter’s statements touch on matters addressed in the federal law-
15
     suit, they do not address the specific terms or general framework of the settlement agree-
16
     ment. Defendants therefore respectfully decline to address the content of the case-specific
17
     comments.
18
19
     J. C. A. (Doc. 535-3, at 65-74)
20
            Comment: This commenter shared personal experiences with the child welfare sys-
21
     tem. He states that he is incarcerated and was notified by mail that his children are in DCS
22
     custody, and that the children’s grandmother has not been allowed to visit. He also states
23
     that the mother neglected and abused the children but is now living with them.
24          Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
25   tiffs believe that the Settlement Agreement addresses the commenter’s concerns by ad-
26   dressing case manager workloads so that case managers have sufficient time to ensure vis-
27   its, by requiring additional monitoring relating to visits, and by requiring practice improve-
28   ment case reviews that include examination of the quality of visits. With respect to the


                                                   4
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 5 of 74




 1   specific issues relating to this particular child, Plaintiffs do not have sufficient information

 2   to provide a further response. To the extent the comments reflect the failure to provide

 3   adequate services, we hope that DCS reviews the matter and takes any appropriate action

 4   that may be needed.

 5          Defendants’ Response: The content of this comment concerns facts and circum-

 6   stances of an already pending state court case. Defendants endeavor to address each case
     fairly and carefully, and to address concerns raised in the context of individual cases
 7
     through case management and subject to institutional oversights (including state courts).
 8
     While a few of the commenter’s statements touch on matters addressed in the federal law-
 9
     suit, they do not address the specific terms or general framework of the settlement agree-
10
     ment. Defendants therefore respectfully decline to address the content of the case-specific
11
     comments.
12
13
     B. A. (Doc. 535-3, at 75)
14
            Comment: This foster parent shared personal experiences with the child welfare
15
     system, explaining that a child placed with her reunified with a birth parent the foster par-
16
     ents felt to be unfit. The commenter states that DCS is prioritizing birth parents over the
17
     child’s best interests, and that DCS has insufficient time or resources to adequately evaluate
18
     situations.
19
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
20
     tiffs believe that the Settlement Agreement addresses the commenter’s concerns, including
21
     by strengthening the processes for making placement decisions and by addressing case
22
     manager and investigator workloads, which will improve the ability of case managers and
23
     investigators to engage productively with children, families, and caregivers. With respect
24   to the specific issues relating to this particular child, Plaintiffs do not have sufficient infor-
25   mation to provide a further response.
26          Defendants’ Response: The content of this comment concerns facts and circum-
27   stances of an already pending state court case. Defendants endeavor to address each case
28   fairly and carefully, and to address concerns raised in the context of individual cases


                                                     5
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 6 of 74




 1   through case management and subject to institutional oversights (including state courts).

 2   While a few of the commenter’s statements touch on matters addressed in the federal law-

 3   suit, they do not address the specific terms or general framework of the settlement agree-

 4   ment. Defendants therefore respectfully decline to address the content of the case-specific

 5   comments.

 6
     D. J. B. (Doc. 535-3, at 76-81)
 7
            Comment: This commenter, an adoptive parent and teacher, shared her experience
 8
     with the child welfare system. She identified concerns that it took far too long for her chil-
 9
     dren to receive the medical and behavioral services they needed, that the system favored
10
     parents’ needs over the child’s, that case managers are greatly overworked, and that the
11
     people making decisions about the lives of foster children need a better understanding of
12
     children’s developmental needs.
13
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments. The Set-
14
     tlement Agreement addresses her concerns by, among other things, requiring Defendants
15
     to build an adequate behavioral health array and ensure children receive effective behav-
16   ioral health services, ensuring that children receive regular medical check-ups, that DCS
17   enhance its monitoring of case manager workload, and that Child and Family Teams in-
18   clude qualified behavioral health professionals in making decisions about children’s be-
19   havioral health needs. With respect to the commenter’s specific experiences with her two
20   adoptive children, Plaintiffs do not have sufficient information to provide a further re-
21   sponse. To the extent the comments reflect the failure to provide adequate services, we
22   hope that DCS reviews the matter and takes any appropriate action that may be needed.
23          Defendants’ Response: The content of these comments concerns facts and circum-
24   stances of an individual state court case. Although a few of the statements implicate matters
25   addressed in the federal lawsuit, they do not address the specific terms or general frame-
26   work of the settlement agreement; therefore, Defendants respectfully decline to address the
27   content of the case-specific comments.
28



                                                   6
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 7 of 74




 1   B. B. (Doc. 535-3, at 82-84)

 2          Comment: This grandparent shared personal experiences with the child welfare

 3   system. She writes that she has been denied visitation with her grandchildren, who are in

 4   DCS custody, and has not been approved as a foster parent for them. She also alleges that

 5   DCS has a practice of removing minority children for adoption by white families, and lists

 6   a few other families she believes have had similar experiences with DCS. She requested to
     speak at the final approval hearing.
 7
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
 8
     tiffs believe that the Settlement Agreement may address many of the commenter’s under-
 9
     lying concerns by strengthening the processes for making placement decisions, by address-
10
     ing case manager workloads so that case managers have sufficient time to ensure visits, by
11
     requiring additional monitoring relating to visits, and by requiring practice improvement
12
     case reviews that include examination of the quality of visits. With respect to the specific
13
     issues relating to these particular children, Plaintiffs do not have sufficient information to
14
     provide a further response. To the extent the comments reflect the failure to provide ade-
15
     quate services, we hope that DCS reviews the matter and takes any appropriate action that
16
     may be needed.
17
            Defendants’ Response: The content of this comment concerns facts and circum-
18
     stances of an already pending state court case. Defendants endeavor to address each case
19
     fairly and carefully, and to address concerns raised in the context of individual cases
20
     through case management and subject to institutional oversights (including state courts).
21
     While a few of the commenter’s statements touch on matters addressed in the federal law-
22
     suit, they do not address the specific terms or general framework of the settlement agree-
23
     ment. Defendants therefore respectfully decline to address the content of the case-specific
24   comments.
25
26   Jenna Bowman (Doc. 535-1, at 3)
27          Comment: This commenter, a group home owner, shared her concerns that foster
28   homes are hard to find for 14-17 year old girls, that oversight and monitoring of behavioral



                                                   7
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 8 of 74




 1   health care is insufficient, and that different DCS licensing representatives will sometimes

 2   apply different interpretations of licensing standards when licensing group homes.

 3          Plaintiffs’ Response: Plaintiffs’ appreciate the perspective of Ms. Bowman based

 4   on her experiences with the child welfare system. The settlement agreement addresses

 5   many of her concerns, which were the subject of this lawsuit, by requiring DCS to improve

 6   its foster home array, including by paying special attention to historically difficult to place
     populations like teenagers, and by requiring DCS to improve its behavioral health service
 7
     array and ensure that foster children receive effective, necessary behavioral health services.
 8
            Defendants’ Response: Defendants appreciate the input from Ms. Bowman. De-
 9
     fendants believe that the settlement agreement fairly, reasonably, and adequately addresses
10
     Ms. Bowman’s concern—which Defendants share—regarding the difficulty of finding
11
     family-like placements for particular sub-populations of children in out-of-home care. The
12
     settlement agreement requires numerous actions and outcomes related to oversight and
13
     monitoring of behavioral health care, and Defendants believe those, too, are adequate to
14
     address the commenter’s concerns.
15
16
     L. B. (Doc. 535-3, at 85-86)
17
            Comment: This commenter, whose son is in DCS custody, shared personal experi-
18
     ences with the child welfare system. She describes that her child was placed in a variety of
19
     unsuitable placements, including a group home, and that he has received insufficient med-
20
     ical and behavioral health care; she also notes that she and her partner were not given ade-
21
     quate opportunity to participate in their child’s case, including at a CFT meeting, and that
22
     DCS is unprepared in court and does not arrange sufficient visitation. She requested to
23
     speak at the final approval hearing.
24          Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
25   tiffs believe that the Settlement Agreement addresses the commenter’s concerns by requir-
26   ing DCS to improve the availability of family foster homes and therapeutic foster homes,
27   by imposing substantial requirements regarding behavioral health care, strengthening the
28



                                                   8
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 9 of 74




 1   Child and Family Team process, improving family involvement in behavioral health plan-

 2   ning, and by addressing case manager workload, which will improve the ability of case

 3   managers to (1) engage productively with children, families, and caregivers, (2) ensure

 4   children promptly receive all the medical, dental, developmental, and behavioral health

 5   services they need, and (3) ensure visitation with parents consistent with DCS policy. With

 6   respect to the specific issues relating to this particular child, Plaintiffs do not have sufficient
     information to provide a further response. To the extent the comments reflect the failure to
 7
     provide adequate services, we hope that DCS reviews the matter and takes any appropriate
 8
     action that may be needed.
 9
            Defendants’ Response: The content of this comment concerns facts and circum-
10
     stances of an already pending state court case. Defendants endeavor to address each case
11
     fairly and carefully, and to address concerns raised in the context of individual cases
12
     through case management and subject to institutional oversights (including state courts).
13
     While a few of the commenter’s statements touch on matters addressed in the federal law-
14
     suit, they do not address the specific terms or general framework of the settlement agree-
15
     ment. Defendants therefore respectfully decline to address the content of the case-specific
16
     comments.
17
18
     F. B.-T. (Doc. 535-3, at 87-89)
19
            Comment: This commenter shared personal experiences with the child welfare sys-
20
     tem; he objects to the state’s decision to keep his children with foster parents rather than
21
     place them with their grandmother.
22
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
23
     tiffs believe that the Settlement Agreement addresses the commenter’s concerns by
24   strengthening the processes for making placement decisions. With respect to the specific
25   issues relating to these particular children, Plaintiffs do not have sufficient information to
26   provide a further response. To the extent the comments reflect the failure to provide ade-
27   quate services, we hope that DCS reviews the matter and takes any appropriate action that
28   may be needed.


                                                     9
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 10 of 74




 1          Defendants’ Response: The content of this comment concerns facts and circum-

 2   stances of an already pending state court case. Defendants endeavor to address each case

 3   fairly and carefully, and to address concerns raised in the context of individual cases

 4   through case management and subject to institutional oversights (including state courts).

 5   While a few of the commenter’s statements touch on matters addressed in the federal law-

 6   suit, they do not address the specific terms or general framework of the settlement agree-
     ment. Defendants therefore respectfully decline to address the content of the case-specific
 7
     comments.
 8
 9
     V. C.2 (Doc. 535-3, at 90, 544-1 at 3-4)
10
            Comment: This commenter shared personal experiences with the child welfare sys-
11
     tem. She is having difficulty qualifying to become a foster parent for her grandchildren,
12
     and states that many other grandparents have had similar issues obtaining kinship licenses
13
     from DCS.
14
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
15
     tiffs believe that the Settlement Agreement may address the commenter’s underlying con-
16
     cerns by strengthening the processes for making placement decisions. With respect to the
17
     specific issues relating to these particular children, Plaintiffs do not have sufficient infor-
18
     mation to provide a further response. To the extent the comments reflect the failure to pro-
19
     vide adequate services, we hope that DCS reviews the matter and takes any appropriate
20
     action that may be needed.
21
            Defendants’ Response: The content of this comment concerns facts and circum-
22
     stances of an already pending state court case. Defendants endeavor to address each case
23
     fairly and carefully, and to address concerns raised in the context of individual cases
24   through case management and subject to institutional oversights (including state courts).
25
26
27
     2
       In the parties’ initial filing V.C.’s comments were erroneously filed under both V.C.’s
     name (Doc. 535-3, at 90) and the name on V.C.’s email address, which corresponds to the
28   initials C.H. (Doc. 535-4, at 20).


                                                   10
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 11 of 74




 1   While a few of the commenter’s statements touch on matters addressed in the federal law-

 2   suit, they do not address the specific terms or general framework of the settlement agree-

 3   ment. Defendants therefore respectfully decline to address the content of the case-specific

 4   comments.

 5
 6   B. C. (Doc. 535-3, at 91)
            Comment: This foster parent shared personal experiences with the child welfare
 7
     system, stating that a child placed with him did not receive proper support or behavioral
 8
     health services from DCS. The commenter explained that DCS had not recently placed
 9
     additional foster children in his home due to delays in receiving background check results
10
     for other members of his household.
11
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
12
     tiffs believe that the Settlement Agreement addresses the commenter’s concerns by impos-
13
     ing substantial requirements regarding behavioral health care, strengthening the Child and
14
     Family Team process, improving family involvement in behavioral health planning; by
15
     addressing case manager workload, which will improve the ability of case managers to
16
     engage productively with children, families, and caregivers; and by strengthening the pro-
17
     cesses for making placement decisions. With respect to the specific issues relating to this
18
     particular child, Plaintiffs do not have sufficient information to provide a further response.
19
     To the extent the comments reflect the failure to provide adequate services, we hope that
20
     DCS reviews the matter and takes any appropriate action that may be needed.
21
            Defendants’ Response: The content of this comment concerns facts and circum-
22
     stances of an already pending state court case. Defendants endeavor to address each case
23
     fairly and carefully, and to address concerns raised in the context of individual cases
24   through case management and subject to institutional oversights (including state courts).
25   While a few of the commenter’s statements touch on matters addressed in the federal law-
26   suit, they do not address the specific terms or general framework of the settlement agree-
27   ment. Defendants therefore respectfully decline to address the content of the case-specific
28   comments.


                                                  11
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 12 of 74




 1
 2   J. C. (Doc. 535-3, at 92)

 3           Comment: This commenter wrote that he does not currently have a child in DCS

 4   custody and was confused as to why he received the notice.

 5
 6   L. C. (Doc. 535-4, at 4-6)
            Comment: This foster and adoptive parent shared personal experiences with the
 7
     child welfare system. She stated that she did not receive proper funding from DCS for the
 8
     care of the children, or respite aid, and that DCS ignored her foster children’s allegations
 9
     of abuse against their biological parents. She requested to speak at the final approval hear-
10
     ing.
11
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
12
     tiffs believe that the Settlement Agreement may address some of the commenter’s under-
13
     lying concerns by requiring DCS to develop additional training and support for foster fam-
14
     ilies and by addressing case manager and investigator workloads, which will improve the
15
     ability of case managers to engage productively with children, families, and caregivers.
16
     With respect to the specific issues relating to these particular children, Plaintiffs do not
17
     have sufficient information to provide a further response.
18
            Defendants’ Response: The content of this comment concerns facts and circum-
19
     stances of individual state court cases. Defendants endeavor to address each case fairly and
20
     carefully, and to address concerns raised in the context of individual cases through case
21
     management and subject to institutional oversights (including state courts). While a few of
22
     the commenter’s statements touch on matters addressed in the federal lawsuit, they do not
23
     address the specific terms or general framework of the settlement agreement. Defendants
24   therefore respectfully decline to address the content of the case-specific comments.
25
26   A. C. (Doc. 535-4, at 7-8)
27          Comment: This commenter, whose daughter is in out-of-home care, requested to
28



                                                  12
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 13 of 74




 1   speak at the final approval hearing to object to the settlement agreement, but did not pro-

 2   vide details concerning what she intends to speak about.

 3
 4   C. D. (Doc. 535-4, at 9)

 5           Comment: This commenter, whose children are in out-of-home care, shared per-

 6   sonal experiences with the child welfare system. He states that the manner in which his
     children were removed was unprofessional and that his due process rights were denied.
 7
             Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
 8
     tiffs believe that the Settlement Agreement may address the commenter’s underlying con-
 9
     cerns by addressing case manager and investigator workloads, which will improve the abil-
10
     ity of case managers and investigators to engage productively with children, families, and
11
     caregivers. With respect to the specific issues relating to this particular child, Plaintiffs do
12
     not have sufficient information to provide a further response. To the extent the comments
13
     reflect the failure to provide adequate services, we hope that DCS reviews the matter and
14
     takes any appropriate action that may be needed.
15
             Defendants’ Response: The content of this comment concerns facts and circum-
16
     stances of an already pending state court case. Defendants endeavor to address each case
17
     fairly and carefully, and to address concerns raised in the context of individual cases
18
     through case management and subject to institutional oversights (including state courts).
19
     While a few of the commenter’s statements touch on matters addressed in the federal law-
20
     suit, they do not address the specific terms or general framework of the settlement agree-
21
     ment. Defendants therefore respectfully decline to address the content of the case-specific
22
     comments.
23
24   Molly Dunn (Doc. 535-1, at 4-8)
25           Comment: Molly Dunn is the Director of Child Welfare & Juvenile Justice Policy
26   at the Children’s Action Alliance, a highly-regarded advocate for foster children in Ari-
27   zona.
28



                                                   13
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 14 of 74




 1          Ms. Dunn’s letter supports the settlement. She writes that, “the settlement agree-

 2   ment if carried out with fidelity will result in improvements in the provision of behav-

 3   ioral, physical, and dental health services to foster youth and increase the placement of

 4   children in family-like settings.” (Doc. 535-1, at 6.) Ms. Dunn “applaud[ed]” the settle-

 5   ment agreement provisions that focus on the recruitment and support of foster families

 6   for historically difficult to place subpopulations of foster children. (Doc. 535-1, at 7.) She
     also “especially applaud[ed]” the requirement that DCS measure the frequency of sibling
 7
     visitation as part of monitoring case manager workload as this “is an area of high concern
 8
     for many young people in foster care.” (Doc. 535-1, at 6.)
 9
            Ms. Dunn also makes two recommendations for improving the settlement. She
10
     recommends that additional measures of case manager retention and continuity be added
11
     to the workload monitoring measurements already included in the settlement (Doc.535-1
12
     at 7) , and that DCS implement plans for eliminating barriers to a child’s kin becoming
13
     licensed foster parents. (Doc. 535-1, at 8.)
14
            Plaintiffs’ Response: Plaintiffs appreciate Ms. Dunn’s perspective based on her
15
     experiences with Arizona’s child welfare system, and like Ms. Dunn, believe that the Set-
16
     tlement Agreement presents an excellent result for Arizona’s foster care population.
17
     Plaintiffs also appreciate her specific vision for how the system can be additionally im-
18
     proved, but also believe the Settlement Agreement, reached after extensive litigation and
19
     arms-length negotiation, is fair, reasonable, and more than adequate. Fed. R. Civ. P.
20
     23(e)(2). The Settlement Agreement also squarely addresses case manager workloads and
21
     the need for additional placement resources for children, the subject of Ms. Dunn’s rec-
22
     ommendations. The Settlement Agreement requires considerable improvements in those
23
     areas and will cure the alleged deficiencies giving rise to the claims. It requires DCS to
24   meet significant benchmarks demonstrating improvement; contains meaningful mecha-
25   nisms to monitor DCS compliance; and provides for strong enforcement remedies in the
26   event of non-compliance.
27          At the same time, the Settlement Agreement also provides DCS with sufficient
28   flexibility to determine how it will implement the required improvements. The Settlement


                                                    14
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 15 of 74




 1   Agreement does not require the Court to micromanage DCS or enforce rigid, detailed ob-

 2   ligations beyond what is necessary to cure the alleged violations, while still requiring

 3   DCS to develop detailed plans with input from Plaintiffs. There are many ways that the

 4   agency can go about implementing these mandated improvements. Ms. Dunn’s sugges-

 5   tions may well advance the goals of the settlement agreement and may be taken into ac-

 6   count in the implementation plans that will be created under the agreement. But Plaintiffs
     do not understand these particular suggestions to be the only way for DCS to obtain the
 7
     results that are required or cure the alleged violations. Plaintiffs believe the negotiated
 8
     settlement draws an appropriate balance, providing DCS with a modicum of flexibility
 9
     while also mandating the required improvements.
10
            Defendants’ Response: Molly Dunn, of Children’s Action Alliance, wrote that the
11
     settlement agreement, if carried out with fidelity, will result in improvements across all
12
     areas, but she recommended additional measures related to workload and placement array.
13
     Defendants appreciate Ms. Dunn’s sincerity and laudable motivations, and respect her ex-
14
     pertise and experience. However, Defendants believe that (1) the agreement sufficiently
15
     advances the goals behind the proposed additional terms, and (2) none of the additional
16
     terms is necessary to ensure the fairness, adequacy, or reasonableness of the settlement.
17
     Additionally, although the agreement embraces many best practices advocated by Ms.
18
     Dunn and other commenters, such practices exceed the constitutional and statutory min-
19
     ima. As it stands, the agreement reflects a willingness to adopt and standardize much more
20
     than the law requires.
21
            Regarding § 3 (Workload), DCS believes the enhanced workload monitoring (see §
22
     3.2) and Practice Improvement Case Reviews (see § 3.3) required by the settlement agree-
23
     ment are the correct approach to improving engagement and continuity in the child/family-
24   caseworker relationship. DCS continues to address case manager retention and continuity
25   of case manager assignments outside of the settlement agreement.
26          Regarding § 4 (Placement Array), DCS notes the referenced $25.1 million appro-
27   priation ensures funding for immediate needs on 10/1/2021 (to replace reduced federal
28   funding) because congregate care reduction will not be instantaneous, as the settlement


                                                   15
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 16 of 74




 1   agreement’s timeline recognizes; DCS has agreed to congregate care reduction perfor-

 2   mance outcome measures; and its FFPSA implementation decisions were based on multi-

 3   ple considerations—not solely congregate care. Regarding the reference to Canyon State

 4   Academy, DCS notes the 25-bed limitation applies only to state operated programs.

 5
 6   M. E. (Doc. 535-4, at 10)
            Comment: This commenter, a former foster and now adoptive parent, shared per-
 7
     sonal experiences with the child welfare system. She expressed support for the settlement
 8
     agreement, but wrote that she wished it had more provisions specific to foster parents, in-
 9
     cluding trauma training and peer coaching. She also noted high turnover and high caseloads
10
     for DCS workers.
11
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
12
     tiffs believe that the Settlement Agreement may address the commenter’s underlying con-
13
     cerns by requiring DCS to develop additional training and support for foster families and
14
     by addressing case manager workload, which will improve the ability of case managers to
15
     engage productively with children, families, and caregivers. With respect to the specific
16
     issues relating to particular children, Plaintiffs do not have sufficient information to pro-
17
     vide a further response. To the extent the comments reflect the failure to provide adequate
18
     services, we hope that DCS reviews the matter and takes any appropriate action that may
19
     be needed.
20
            Defendants’ Response: The content of this comment concerns facts and circum-
21
     stances of an already pending state court case. Defendants endeavor to address each case
22
     fairly and carefully, and to address concerns raised in the context of individual cases
23
     through case management and subject to institutional oversights (including state courts).
24   While a few of the commenter’s statements touch on matters addressed in the federal law-
25   suit, they do not address the specific terms or general framework of the settlement agree-
26   ment. Defendants therefore respectfully decline to address the content of the case-specific
27   comments.
28



                                                  16
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 17 of 74




 1   S. F. (Doc. 535-4, at 12-15)

 2          Comment: This commenter is a father who has experience with the child welfare

 3   system through his family’s involvement with DCS and through ASA Now, a support or-

 4   ganization for children and families impacted by foster care. His letter contains a number

 5   of suggestions for changing the settlement. He recommends, for example, that the agree-

 6   ment describe the Behavioral Health Quality Assurance Program that DCS is required to
     implement in greater detail, that DCS’s compliance be monitored by a third-party organi-
 7
     zation, and that there be additional requirements concerning the caseloads carried by case
 8
     managers.
 9
            Plaintiffs’ Response: Plaintiffs appreciate the commenter’s perspective based on
10
     his experiences with Arizona’s child welfare system, and his particular vision for how the
11
     system can be improved, but also believe the Settlement Agreement, reached after exten-
12
     sive litigation and arms-length negotiation, is fair, reasonable, and more than adequate.
13
     Fed. R. Civ. P. 23(e)(2). The Settlement Agreement squarely addresses the commenter’s
14
     underlying concerns and presents an outstanding result for Arizona’s foster care popula-
15
     tion. The Settlement Agreement requires considerable improvements in the areas giving
16
     rise to the Complaint and will cure the alleged deficiencies giving rise to Plaintiffs’ claims.
17
     It requires DCS to meet significant benchmarks demonstrating improvement; contains
18
     meaningful mechanisms to monitor DCS compliance; and provides for strong enforcement
19
     remedies in the event of non-compliance.
20
            At the same time, the Settlement Agreement also provides DCS with sufficient flex-
21
     ibility to determine how it will implement the required improvements. The Settlement
22
     Agreement does not require the Court to micromanage DCS or enforce rigid, detailed ob-
23
     ligations beyond what is necessary to cure the alleged violations, while still requiring DCS
24   to develop detailed plans with input from Plaintiffs. Plaintiffs believe the negotiated settle-
25   ment draws an appropriate balance, providing DCS with a modicum of flexibility while
26   also mandating the required improvements.
27          As to DCS’s Behavioral Health Quality Assurance Program, the Settlement Agree-
28



                                                   17
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 18 of 74




 1   ment requires DCS to incorporate additional behavioral health performances into its pro-

 2   gram, including regular monitoring of whether children in foster care receive services they

 3   need, the timeliness of those services, and whether services are provided with fidelity to

 4   AHCCCS’s CFT Practice Tool. Doc. 529-1 (Settlement) § 1.2(a). DCS must regularly

 5   monitor that CFTs are being run the way they are supposed to, including by directly peri-

 6   odically observing a sample of CFTs. Doc. 529-1 (Settlement) § 1.2(b). DCS must imple-
     ment and regularly report on additional measures to monitor and improve its utilization of
 7
     therapeutic foster care. Doc. 529-1 (Settlement) § 1.2(c). DCS must regularly review all of
 8
     these measures and share them with Plaintiffs who will be monitoring the agreement. Doc.
 9
     529-1 (Settlement) §§ 1.2(d), 5.1-.3. The settlement agreement also directly addresses case
10
     manager workloads and the need for an outside entity—here Plaintiffs’ counsel—to mon-
11
     itor DCS’s performance throughout the life of the agreement. Doc. 529-1 (Settlement) §§
12
     3, 5.1-.3.
13
              There are many ways that the agency can go about implementing mandated im-
14
     provements. Plaintiffs do not seek a Court order that imposes requirements on DCS at the
15
     level of detail which may entangle the Court in running the child welfare system in Ari-
16
     zona. And Plaintiffs believe the negotiated settlement draws an appropriate balance,
17
     providing DCS with a modicum of flexibility while also mandating the required improve-
18
     ments.
19
              Defendants’ Response: Defendants accept the sincerity and laudable motivations
20
     behind Mr. F.’s comments. However, Defendants believe that (1) the agreement suffi-
21
     ciently advances the goals behind the proposed additional terms, and (2) none of the addi-
22
     tional terms is necessary to ensure the fairness, adequacy, or reasonableness of the settle-
23
     ment. Additionally, although the agreement embraces many best practices advocated by
24   this commenter, such practices exceed the constitutional and statutory minima. As it stands,
25   the agreement reflects a willingness to adopt and standardize much more than the law re-
26   quires. That is a credit to Plaintiffs’ counsel’s advocacy and the stakeholders’ efforts over
27   the past five years. It is also a credit to the improvements Defendants have achieved over
28   the same period, demonstrating both the commitment and the ability to advance the welfare


                                                  18
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 19 of 74




 1   of children in foster care.

 2
 3   S. F. (Doc. 535-4, at 16-17)

 4          Comment: This commenter, a foster parent, shared her personal experience with

 5   the child welfare system, during which she states a child was inappropriately returned to

 6   the biological parent. The commenter also states that case managers are overworked and
     have no time to focus on the needs of the children on their caseload. She believes that the
 7
     failure to address this is the reason that many foster parents have closed their licenses.
 8
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
 9
     tiffs believe that the Settlement Agreement addresses the commenter’s concerns by ad-
10
     dressing case manager and investigator workloads, which will improve the ability of case
11
     managers and investigators to engage productively with children, families, and caregivers
12
     and to ensure that children promptly receive all the services they need. By building and
13
     maintaining an adequate placement array, the settlement will ensure that children can be
14
     placed in family settings that are safe, stable, nurturing environments until the child’s case
15
     plan goal is achieved. With respect to the specific issues relating to this particular child,
16
     Plaintiffs do not have sufficient information to provide a further response.
17
            Defendants’ Response: The content of this comment concerns facts and circum-
18
     stances of an already pending state court case. Defendants endeavor to address each case
19
     fairly and carefully, and to address concerns raised in the context of individual cases
20
     through case management and subject to institutional oversights (including state courts).
21
     While a few of the commenter’s statements touch on matters addressed in the federal law-
22
     suit, they do not address the specific terms or general framework of the settlement agree-
23
     ment. Defendants therefore respectfully decline to address the content of the case-specific
24   comments.
25
26   C. G. (Doc. 544-1, at 5-13)
27          Comment: This commenter whose child is in foster care describes her experience
28   with the child welfare system. She states that she has had trouble working with her case



                                                  19
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 20 of 74




 1   manager and her lawyer. She also asks the Court to intervene in her child welfare case and

 2   return her daughter to her.

 3          Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments. Plain-

 4   tiffs believe that the Settlement Agreement may address some of the commenter’s under-

 5   lying concerns by addressing case manager workload, which will improve the ability of

 6   case managers to engage productively with children, families, and caregivers. With respect
     to the specific issues relating to this particular child and family, Plaintiffs do not have suf-
 7
     ficient information to provide a further response. While the Court cannot intervene in the
 8
     commenter’s child welfare case, to the extent the comments reflect the failure to provide
 9
     adequate services, we hope that DCS reviews the matter and takes any appropriate action
10
     that may be needed.
11
            Defendants’ Response: The content of this comment concerns facts and circum-
12
     stances of an already pending state court case. Defendants endeavor to address each case
13
     fairly and carefully, and to address concerns raised in the context of individual cases
14
     through case management and subject to institutional oversights (including state courts).
15
     While a few of the commenter’s statements touch on matters addressed in the federal law-
16
     suit, they do not address the specific terms or general framework of the settlement agree-
17
     ment. Defendants therefore respectfully decline to address the content of the case-specific
18
     comments.
19
20
     B. S. G. (Doc. 535-4, at 18-19)
21
            Comment: This commenter, whose children are in DCS care, shared her personal
22
     experience with the child welfare system. She expressed concerns about her children’s be-
23
     havioral and physical care, and questioned if her child’s case manager was making sure
24   that her children receive the therapy they need. She requested to speak at the final approval
25   hearing.
26          Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
27   tiffs believe that the Settlement Agreement addresses the commenter’s concerns by impos-
28



                                                   20
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 21 of 74




 1   ing substantial requirements regarding behavioral health care, improving family involve-

 2   ment in behavioral health planning, and by addressing case manager workload, which will

 3   improve the ability of case managers to engage productively with children, families, and

 4   caregivers and to ensure that children promptly receive all the medical, dental, develop-

 5   mental, and behavioral health services they need. With respect to the specific issues relat-

 6   ing to these particular children, Plaintiffs do not have sufficient information to provide a
     further response. To the extent the comments reflect the failure to provide adequate ser-
 7
     vices, we hope that DCS reviews the matter and takes any appropriate action that may be
 8
     needed.
 9
            Defendants’ Response: The content of this comment concerns facts and circum-
10
     stances of an already pending state court case. Defendants endeavor to address each case
11
     fairly and carefully, and to address concerns raised in the context of individual cases
12
     through case management and subject to institutional oversights (including state courts).
13
     While a few of the commenter’s statements touch on matters addressed in the federal law-
14
     suit, they do not address the specific terms or general framework of the settlement agree-
15
     ment. Defendants therefore respectfully decline to address the content of the case-specific
16
     comments.
17
18
     D. H. (Doc 544-1 at 14-16)
19
            Comment: This commenter shared her personal experience with the child welfare
20
     system, stating that her children, who are in DCS custody, have not been receiving mental
21
     health services and have been traumatized as a result of the state’s involvement with their
22
     family. She also explains that the state wrongly took her children, did not allow them to
23
     contact her for two years, and withholds information from the parents.
24          Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
25   tiffs believe that the Settlement Agreement addresses the commenter’s concerns by impos-
26   ing substantial requirements regarding behavioral health care, by improving family in-
27   volvement in behavioral health planning, and by addressing case manager and investigator
28   workloads, which will improve the ability of case managers and investigators to engage


                                                 21
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 22 of 74




 1   productively with children, families, and caregivers; this will also improve the ability of

 2   case managers to ensure that children promptly receive all the behavioral health services

 3   they need. With respect to the specific issues relating to these particular children, Plaintiffs

 4   do not have sufficient information to provide a further response. To the extent the com-

 5   ments reflect the failure to provide adequate services, we hope that DCS reviews the matter

 6   and takes any appropriate action that may be needed.
               Defendants’ Response: The content of this comment concerns facts and circum-
 7
     stances of an already pending state court case. Defendants endeavor to address each case
 8
     fairly and carefully, and to address concerns raised in the context of individual cases
 9
     through case management and subject to institutional oversights (including state courts).
10
     While a few of the commenter’s statements touch on matters addressed in the federal law-
11
     suit, they do not address the specific terms or general framework of the settlement agree-
12
     ment. Defendants therefore respectfully decline to address the content of the case-specific
13
     comments.
14
15
     J. S. H. (Doc. 535-4, at 21-22)
16
               Comment: This commenter, whose two children are in DCS custody, shared per-
17
     sonal experiences with the child welfare system. She writes that they have received inade-
18
     quate behavioral and physical health care, been placed in unsafe homes, and suffered due
19
     to overloaded caseworkers. She also notes that she will be filing a civil lawsuit on her own
20
     behalf.
21
               Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
22
     tiffs believe that the Settlement Agreement addresses the commenter’s concerns by impos-
23
     ing substantial requirements regarding behavioral health care, improving family involve-
24   ment in behavioral health planning, and by addressing case manager workload, which will
25   improve the ability of case managers to ensure children promptly receive all the medical,
26   dental, developmental, and behavioral health services they need and to engage productively
27   with children, families, and caregivers. By building and maintaining an adequate placement
28   array, the settlement will ensure that children can be placed in family settings that are safe,


                                                   22
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 23 of 74




 1   stable, nurturing environments until the child’s case plan goal is achieved. With respect to

 2   the specific issues relating these particular children, Plaintiffs do not have sufficient infor-

 3   mation to provide a further response. To the extent the comments reflect the failure to pro-

 4   vide adequate services, we hope that DCS reviews the matter and takes any appropriate

 5   action that may be needed.

 6          Defendants’ Response: The content of this comment concerns facts and circum-
     stances of an already pending state court case. Defendants endeavor to address each case
 7
     fairly and carefully, and to address concerns raised in the context of individual cases
 8
     through case management and subject to institutional oversights (including state courts).
 9
     While a few of the commenter’s statements touch on matters addressed in the federal law-
10
     suit, they do not address the specific terms or general framework of the settlement agree-
11
     ment. Defendants therefore respectfully decline to address the content of the case-specific
12
     comments.
13
14
     Q. H. (Doc. 535-4, at 23)
15
            Comment: This commenter, whose children are in DCS care, reached out to receive
16
     more information on the notice of settlement.
17
18
     S. H. (Doc. 535-4, at 24)
19
            Comment: This commenter’s incarcerated sister has children in DCS care and
20
     asked the commenter to reach out to receive more information on the notice of settlement.
21
22
     M. L. J. (Doc. 535-4, at 25-33)
23
            Comment: This commenter shared his personal experience with the child welfare
24   system, expressing concern that his daughter had been placed in non-kinship care when he
25   states that he has numerous family members (whose names he lists) who would be eligible
26   to care for the child.
27          Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
28



                                                   23
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 24 of 74




 1   tiffs believe that the Settlement Agreement may address the commenter’s underlying con-

 2   cerns by strengthening the processes for making placement decisions, and by addressing

 3   case manager and investigator workloads, which will improve the ability of case managers

 4   and investigators to engage productively with children, families, and caregivers. With re-

 5   spect to the specific issues relating to this particular child, Plaintiffs do not have sufficient

 6   information to provide a further response. To the extent the comments reflect the failure to
     provide adequate services, we hope that DCS reviews the matter and takes any appropriate
 7
     action that may be needed.
 8
            Defendants’ Response: The content of this comment concerns facts and circum-
 9
     stances of an already pending state court case. Defendants endeavor to address each case
10
     fairly and carefully, and to address concerns raised in the context of individual cases
11
     through case management and subject to institutional oversights (including state courts).
12
     While a few of the commenter’s statements touch on matters addressed in the federal law-
13
     suit, they do not address the specific terms or general framework of the settlement agree-
14
     ment. Defendants therefore respectfully decline to address the content of the case-specific
15
     comments.
16
17
     A. J. (Doc. 535-4, at 34)
18
            Comment: This commenter, whose children are in DCS custody, shared her per-
19
     sonal experience with the child welfare system. She expressed concern that the children’s
20
     physical and mental health are not being cared for by DCS.
21
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
22
     tiffs believe that the Settlement Agreement addresses the commenter’s concerns by impos-
23
     ing substantial requirements regarding behavioral health care, improving family involve-
24   ment in behavioral health planning, and by addressing case manager workload, which will
25   improve the ability of case managers to ensure the children promptly receive all the medi-
26   cal, dental, developmental, and behavioral health services they need. With respect to the
27   specific issues relating to these particular children, Plaintiffs do not have sufficient infor-
28



                                                    24
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 25 of 74




 1   mation to provide a further response. To the extent the comments reflect the failure to pro-

 2   vide adequate services, we hope that DCS reviews the matter and takes any appropriate

 3   action that may be needed.

 4          Defendants’ Response: The content of this comment concerns facts and circum-

 5   stances of an already pending state court case. Defendants endeavor to address each case

 6   fairly and carefully, and to address concerns raised in the context of individual cases
     through case management and subject to institutional oversights (including state courts).
 7
     While a few of the commenter’s statements touch on matters addressed in the federal law-
 8
     suit, they do not address the specific terms or general framework of the settlement agree-
 9
     ment. Defendants therefore respectfully decline to address the content of the case-specific
10
     comments.
11
12
     Treva Johnson (Doc. 535-1, at 9-11)
13
            Comment: Mr. Johnson is the public policy director for the national Family Fo-
14
     cused Treatment Association (FFTA), an organization representing providers of therapeu-
15
     tic foster care. Mr. Johnson did not comment directly on the settlement other than to state
16   that Therapeutic Foster Care (also called Treatment Foster Care) is a “valuable part” of an
17   effective service array and that children are “best served” in appropriately supported family
18   settings. Mr. Johnson also offers the Court and the parties his organization’s support, re-
19   sources, and expertise as we work to care for Arizona’s children and families.
20          Plaintiffs’ Response: Plaintiffs agree with Mr. Johnson’s position on therapeutic
21   foster care and the placement of children in families. Plaintiffs also agree that stakeholders
22   like the FFTA and its local chapter will have valuable input, and Plaintiffs would encourage
23   that these groups be involved in the implementation of the Agreement.
24          Defendants’ Response: Defendants appreciate Mr. Johnson’s experience and ex-
25   pertise related to TFC. Defendants accept the sincerity and laudable motivations behind
26   Mr. Johnson’s comments. DCS agrees TFC is integral to its placement array, but notes
27   that TFC placements are not constitutionally or statutorily required. However, the settle-
28   ment agreement will increase the use of TFC and broaden its availability.



                                                  25
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 26 of 74




 1           Defendants note that Dawn Wallschlaeger, who chairs Arizona’s chapter of the

 2   FFTA, also submitted a comment. The Court may find Defendants’ detailed response to

 3   Ms. Wallschlaeger’s comment to be relevant to its consideration of Mr. Johnson’s com-

 4   ment.

 5
     Vivian Johnson (Doc. 535-1, at 12)
 6
             Comment: Ms. Johnson is a chaplain who asked to speak at the hearing. She stated
 7
     that she is prepared to advocate for the need to have support services available for foster
 8
     children but did not otherwise comment on the settlement.
 9
             Plaintiffs’ Response: Plaintiff’s agree with Ms. Johnson that support services must
10
     be available to foster children and believes the settlement agreement will accomplish that.
11
     The Settlement Agreement requires considerable improvements in the areas giving rise to
12
     the Complaint and will cure the alleged deficiencies giving rise to Plaintiffs’ claims. It
13
     requires DCS to meet significant benchmarks demonstrating improvement; contains mean-
14
     ingful mechanisms to monitor DCS compliance; and provides for strong enforcement rem-
15
     edies in the event of non-compliance.
16           Defendants’ Response: Defendants appreciate Ms. Johnson’s concern for the wel-
17   fare of children in Arizona’s foster care system, and her willingness to articulate her con-
18   cerns directly to the Court. Other than Ms. Johnson’s desire to ensure that adequate support
19   services are available to children in foster care, a desire Defendants share, her comment is
20   simply a request to speak.
21
22   J. K. (Doc. 535-4, at 35-36)
23           Comment: This commenter, an adoptive mother whose adopted child is still in-
24   volved with the child welfare system, shared her personal experiences. This commenter’s

25   adopted child has serious behavioral health needs and receives services from the Division

26   of Developmental Disabilities. She describes struggling to get appropriate services for him

27   and his re-entry into foster care as a result.

28



                                                      26
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 27 of 74




 1          Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments. Plain-

 2   tiffs believe that the Settlement Agreement addresses the issues underlying the com-

 3   menter’s concerns by improving the behavioral health service array; ensuring that children

 4   receive effective, needed behavioral health services; improving the speed at which DDD

 5   gets involved, and by addressing case manager workload, which will improve the ability

 6   of case managers to engage productively with children, families, and caregivers. With re-
     spect to the specific issues relating to this particular child and family, Plaintiffs do not have
 7
     sufficient information to provide a further response. To the extent the comments reflect the
 8
     failure to provide adequate services, we hope that DCS reviews the matter and takes any
 9
     appropriate action that may be needed.
10
            Defendants’ Response: The content of these comments concerns facts and circum-
11
     stances of an individual state court case. Although a few of the statements implicate matters
12
     addressed in the federal lawsuit, they do not address the specific terms or general frame-
13
     work of the settlement agreement; therefore, Defendants respectfully decline to address the
14
     content of the case-specific comments.
15
16
     D. K. (Doc. 535-4, at 37-41)
17
            Comment: This commenter, a CASA and foster parent, shared her personal expe-
18
     rience with the child welfare system, stating that DCS caseworkers do not arrange appro-
19
     priate care for children who are overmedicated, exhibiting sexualized behavior, and in need
20
     of medical treatment; do not provide foster parents with appropriate support or sufficient
21
     information about children’s health or history; and threaten and berate foster parents. She
22
     also notes problems in group homes.
23
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
24   tiffs believe that the Settlement Agreement addresses the commenter’s concerns by requir-
25   ing DCS to develop additional training and support for foster families, by imposing sub-
26   stantial requirements regarding behavioral health care, by addressing case manager work-
27   load, which will improve the ability of case managers to ensure that children promptly
28   receive all the medical, dental, developmental, and behavioral health services they need


                                                    27
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 28 of 74




 1   and to engage productively with children, families, and caregivers, and by requiring DCS

 2   to improve the availability of family foster homes and therapeutic foster homes. With

 3   respect to the specific issues relating to particular children, Plaintiffs do not have sufficient

 4   information to provide a further response. To the extent the comments reflect the failure to

 5   provide adequate services, we hope that DCS reviews the matter and takes any appropriate

 6   action that may be needed.
            Defendants’ Response: The content of this comment concerns facts and circum-
 7
     stances of individual state court cases. Defendants endeavor to address each case fairly
 8
     and carefully, and to address concerns raised in the context of individual cases through case
 9
     management and subject to institutional oversights (including state courts). While a few of
10
     the commenter’s statements touch on matters addressed in the federal lawsuit, they do not
11
     address the specific terms or general framework of the settlement agreement. Defendants
12
     therefore respectfully decline to address the content of the case-specific comments.
13
14
     N. K. (Doc. 535-4, at 42)
15
            Comment: This commenter, who has a daughter, requested to speak at the final
16
     approval hearing but did not provide details concerning what he intends to speak about.
17
18
     K. K. (Doc. 535-4, at 43-44)
19
            Comment: This commenter, whose daughter is in DCS custody, shared her personal
20
     experience with the child welfare system. She writes that the child was taken from her
21
     under false accusations, has not received the proper mental health medication or treatment,
22
     and has been placed in placements below her level of need. She requested to speak at the
23
     final approval hearing.
24          Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
25   tiffs believe that the Settlement Agreement addresses the commenter’s concerns by impos-
26   ing substantial requirements regarding behavioral health care, improving family involve-
27   ment in behavioral health planning, and by addressing case manager and investigator work-
28



                                                    28
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 29 of 74




 1   loads, which will improve the ability of case managers and investigators to engage produc-

 2   tively with children, families, and caregivers and improve the ability of case managers to

 3   ensure that children promptly receive all the behavioral health services they need. With

 4   respect to the specific issues relating to this particular child, Plaintiffs do not have sufficient

 5   information to provide a further response. To the extent the comments reflect the failure to

 6   provide adequate services, we hope that DCS reviews the matter and takes any appropriate
     action that may be needed.
 7
            Defendants’ Response: The content of this comment concerns facts and circum-
 8
     stances of an already pending state court case. Defendants endeavor to address each case
 9
     fairly and carefully, and to address concerns raised in the context of individual cases
10
     through case management and subject to institutional oversights (including state courts).
11
     While a few of the commenter’s statements touch on matters addressed in the federal law-
12
     suit, they do not address the specific terms or general framework of the settlement agree-
13
     ment. Defendants therefore respectfully decline to address the content of the case-specific
14
     comments.
15
16
     A. K. (Doc. 535-4, at 45-47)
17
            Comment: This commenter, a former foster child whose son is currently in DCS
18
     custody, shared her personal experience with the child welfare system, providing many
19
     details regarding the removal of her son. The commenter states that despite the traumatiz-
20
     ing events her son has endured, he has not received sufficient mental health services.
21
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
22
     tiffs believe that the Settlement Agreement addresses the commenter’s concerns by impos-
23
     ing substantial requirements regarding behavioral health care, improving family involve-
24   ment in behavioral health planning, and by addressing case manager workload, which will
25   improve the ability of case managers to ensure that children promptly receive all the be-
26   havioral health services they need and to engage productively with children, families, and
27   caregivers. With respect to the specific issues relating to this particular child, Plaintiffs do
28   not have sufficient information to provide a further response. To the extent the comments


                                                     29
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 30 of 74




 1   reflect the failure to provide adequate services, we hope that DCS reviews the matter and

 2   takes any appropriate action that may be needed.

 3          Defendants’ Response: The content of this comment concerns facts and circum-

 4   stances of an already pending state court case. Defendants endeavor to address each case

 5   fairly and carefully, and to address concerns raised in the context of individual cases

 6   through case management and subject to institutional oversights (including state courts).
     While a few of the commenter’s statements touch on matters addressed in the federal law-
 7
     suit, they do not address the specific terms or general framework of the settlement agree-
 8
     ment. Defendants therefore respectfully decline to address the content of the case-specific
 9
     comments.
10
11
     M. L. (Doc. 535-4, at 48)
12
            Comment: This commenter shared his personal experience with the child welfare
13
     system concerning his grandchildren who were placed with him and his wife and put in
14
     therapy. He writes that the person responsible for abusing his grandchildren was never held
15
     responsible. The commenter notes that the grandchildren’s caseworkers expressed that they
16
     had way too many kids to handle.
17
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
18
     tiffs believe that the Settlement Agreement may address the commenter’s underlying con-
19
     cerns by imposing substantial requirements regarding behavioral health care and by ad-
20
     dressing case manager workload, which will improve the ability of case managers to ensure
21
     that children promptly receive all the behavioral health services they need and to engage
22
     productively with children, families, and caregivers. With respect to the specific issues
23
     relating to these particular children, Plaintiffs do not have sufficient information to provide
24   a further response.
25          Defendants’ Response: The content of this comment concerns facts and circum-
26   stances of an already pending state court case. Defendants endeavor to address each case
27   fairly and carefully, and to address concerns raised in the context of individual cases
28   through case management and subject to institutional oversights (including state courts).


                                                   30
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 31 of 74




 1   While a few of the commenter’s statements touch on matters addressed in the federal law-

 2   suit, they do not address the specific terms or general framework of the settlement agree-

 3   ment. Defendants therefore respectfully decline to address the content of the case-specific

 4   comments.

 5
 6   C. L. (Doc. 535-4, at 49-50)
            Comment: This commenter, who writes that her three children were wrongfully
 7
     placed in DCS custody, shared her personal experience with the child welfare system. She
 8
     states that her children’s physical and mental health are being neglected while in DCS care.
 9
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
10
     tiffs believe that the Settlement Agreement addresses the commenter’s concerns by
11
     strengthening the processes for making placement decisions and imposing substantial re-
12
     quirements regarding behavioral health care, improving family involvement in behavioral
13
     health planning, and by addressing case manager and investigator workloads, which will
14
     improve the ability of case managers and investigators to engage productively with chil-
15
     dren, families, and caregivers, and improve the ability of case managers to ensure children
16
     promptly receive all the medical, dental, developmental, and behavioral health services
17
     they need. With respect to the specific issues relating to these particular children, Plaintiffs
18
     do not have sufficient information to provide a further response. To the extent the com-
19
     ments reflect the failure to provide adequate services, we hope that DCS reviews the matter
20
     and takes any appropriate action that may be needed.
21
            Defendants’ Response: The content of this comment concerns facts and circum-
22
     stances of an already pending state court case. Defendants endeavor to address each case
23
     fairly and carefully, and to address concerns raised in the context of individual cases
24   through case management and subject to institutional oversights (including state courts).
25   While a few of the commenter’s statements touch on matters addressed in the federal law-
26   suit, they do not address the specific terms or general framework of the settlement agree-
27   ment. Defendants therefore respectfully decline to address the content of the case-specific
28   comments.


                                                   31
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 32 of 74




 1
 2   A. L. (Doc. 535-4, at 51)

 3          Comment: This commenter expressed a desire to comment on the settlement agree-

 4   ment and speak at the final approval hearing, but did not provide details concerning what

 5   she intends to speak about.

 6
     S. L. (Doc. 535-4, at 52-53)
 7
            Comment: This commenter, a foster and adoptive parent for a child with high be-
 8
     havioral health needs, shared her personal experience with the child welfare system. She
 9
     states that it took one or two years for DCS to put in place any therapeutic services for the
10
     child, and that they were not sufficient. The commenter believes that this child’s needs
11
     were so great that he should not have been placed in her home to begin with.
12
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
13
     tiffs believe that the Settlement Agreement addresses the commenter’s concerns by impos-
14
     ing substantial requirements regarding behavioral health care, strengthening the Child and
15
     Family Team process, improving family involvement in behavioral health planning, and
16
     by addressing case manager workload, which will improve the ability of case managers to
17
     ensure children promptly receive all the medical, dental, developmental, and behavioral
18
     health services they need. With respect to the specific issues relating this particular child,
19
     Plaintiffs do not have sufficient information to provide a further response.
20
            Defendants’ Response: The content of this comment concerns facts and circum-
21
     stances of an already pending state court case. Defendants endeavor to address each case
22
     fairly and carefully, and to address concerns raised in the context of individual cases
23
     through case management and subject to institutional oversights (including state courts).
24   While a few of the commenter’s statements touch on matters addressed in the federal law-
25   suit, they do not address the specific terms or general framework of the settlement agree-
26   ment. Defendants therefore respectfully decline to address the content of the case-specific
27   comments.
28



                                                  32
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 33 of 74




 1   V. M. (Doc. 535-4, at 54)

 2          Comment: This commenter shared her personal experience with the child welfare

 3   system; she stated that her children were separated while in DCS custody, although they

 4   are together now, and one has bad bruises that have not been addressed. The commenter

 5   says that her children’s case manager does not keep her informed about her children and

 6   that visitation does not occur for months at a time.
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
 7
     tiffs believe that the Settlement Agreement addresses the commenter’s concerns by requir-
 8
     ing DCS to improve the availability of family foster homes, by addressing case manager
 9
     workload, which will improve the ability of case managers to engage productively with
10
     children, families, and caregivers and ensure visitation with parents and siblings consistent
11
     with DCS policy. With respect to the specific issues relating to these particular children,
12
     Plaintiffs do not have sufficient information to provide a further response. To the extent
13
     the comments reflect the failure to provide adequate services, we hope that DCS reviews
14
     the matter and takes any appropriate action that may be needed.
15
            Defendants’ Response: The content of this comment concerns facts and circum-
16
     stances of an already pending state court case. Defendants endeavor to address each case
17
     fairly and carefully, and to address concerns raised in the context of individual cases
18
     through case management and subject to institutional oversights (including state courts).
19
     While a few of the commenter’s statements touch on matters addressed in the federal law-
20
     suit, they do not address the specific terms or general framework of the settlement agree-
21
     ment. Defendants therefore respectfully decline to address the content of the case-specific
22
     comments.
23
24   D. M. (Doc. 535-4, at 55)
25          Comment: This commenter, whose daughter is in DCS custody, shared personal
26   experiences with the child welfare system, stating that the child is not being treated appro-
27   priately, but providing no details.
28



                                                  33
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 34 of 74




 1          Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-

 2   tiffs believe that the Settlement Agreement may address the commenter’s underlying con-

 3   cerns by imposing substantial requirements regarding the provision of medical and behav-

 4   ioral health care. With respect to the specific issues relating to this particular child, Plain-

 5   tiffs do not have sufficient information to provide a further response. To the extent the

 6   comments reflect the failure to provide adequate services, we hope that DCS reviews the
     matter and takes any appropriate action that may be needed.
 7
            Defendants’ Response: The content of this comment concerns facts and circum-
 8
     stances of an already pending state court case. Defendants endeavor to address each case
 9
     fairly and carefully, and to address concerns raised in the context of individual cases
10
     through case management and subject to institutional oversights (including state courts).
11
     While a few of the commenter’s statements touch on matters addressed in the federal law-
12
     suit, they do not address the specific terms or general framework of the settlement agree-
13
     ment. Defendants therefore respectfully decline to address the content of the case-specific
14
     comments.
15
16   T. M. (Doc. 535-4, at 56-58)
17          Comment: This commenter, the parent of a child in foster care, shared her personal
18   experience with the child welfare system. She states that her child entered foster care be-
19   cause she was unable to get appropriate behavioral health services for her child from the
20   mental health system and that her child did not receive appropriate physical and behavioral
21   health care while in DCS custody.
22          Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments. Plain-
23   tiffs believe that the Settlement Agreement addresses the issues underlying the com-
24   menter’s concerns by improving the behavioral health service array; ensuring that children
25   receive effective, needed behavioral health services; ensuring that children receive regular
26   physical health checkups, and by addressing case manager workload, which will improve
27   the ability of case managers to engage productively with children, families, and caregivers.
28   With respect to the specific issues relating to this particular child and family, Plaintiffs do



                                                   34
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 35 of 74




 1   not have sufficient information to provide a further response. To the extent the comments

 2   reflect the failure to provide adequate services, we hope that DCS reviews the matter and

 3   takes any appropriate action that may be needed.

 4          Defendants’ Response: The content of these comments concerns facts and circum-

 5   stances of an individual state court case. Although a few of the statements implicate matters

 6   addressed in the federal lawsuit, they do not address the specific terms or general frame-
     work of the settlement agreement; therefore, Defendants respectfully decline to address the
 7
     content of the case-specific comments.
 8
 9
     J. M. (Doc. 535-4 at 59)
10
            Comment: This commenter, a CASA and adoptive parent, shared her personal ex-
11
     perience with the child welfare system. She states that case managers had high caseloads;
12
     this led her to take the children to an emergency room twice to get the medical care they
13
     needed. She believes that the children she fostered had continued to suffer abuse even after
14
     being taken into DCS custody.
15
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
16
     tiffs believe that the Settlement Agreement addresses the commenter’s concerns by ad-
17
     dressing case manager workload, which will improve the ability of case managers to ensure
18
     children promptly receive all the medical, dental, developmental, and behavioral health
19
     services they need, and improve the ability of case managers to engage productively with
20
     children, families, and caregivers. With respect to the specific issues relating to these par-
21
     ticular children, Plaintiffs do not have sufficient information to provide a further response.
22
     To the extent the comments reflect the failure to provide adequate services, we hope that
23
     DCS reviews the matter and takes any appropriate action that may be needed.
24          Defendants’ Response: The content of this comment concerns individual state
25   cases. Defendants endeavor to address each case fairly and carefully, and to address con-
26   cerns raised in the context of individual cases through case management and subject to
27   institutional oversights (including state courts). While a few of the commenter’s statements
28   touch on matters addressed in the federal lawsuit, they do not address the specific terms or


                                                  35
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 36 of 74




 1   general framework of the settlement agreement. Defendants therefore respectfully decline

 2   to address the content of the case-specific comments.

 3
 4   M. M. (Doc. 535-4, at 60, 544-1, at 16-17)

 5          Comment: This commenter, whose son has been in DCS custody for four years,

 6   shared her personal experience with the child welfare system. She asks for help getting her
     son back.
 7
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
 8
     tiffs believe that the Settlement Agreement may address the commenter’s underlying con-
 9
     cerns by strengthening the processes for making placement decisions. With respect to the
10
     specific issues relating to this particular child, Plaintiffs do not have sufficient information
11
     to provide a further response.
12
            Defendants’ Response: The content of this comment concerns facts and circum-
13
     stances of an already pending state court case. Defendants endeavor to address each case
14
     fairly and carefully, and to address concerns raised in the context of individual cases
15
     through case management and subject to institutional oversights (including state courts).
16
     While a few of the commenter’s statements touch on matters addressed in the federal law-
17
     suit, they do not address the specific terms or general framework of the settlement agree-
18
     ment. Defendants therefore respectfully decline to address the content of the case-specific
19
     comments.
20
21
     J. M. (Doc. 535-4, at 61)
22
            Comment: This commenter, whose children are currently in foster care, shared her
23
     personal experience with the child welfare system. She states that DCS neglects to provide
24   medical, dental, and behavioral services to youth in care.
25          Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
26   tiffs believe that the Settlement Agreement addresses the commenter’s concerns by impos-
27   ing substantial requirements regarding medical, dental and behavioral health care, strength-
28   ening the Child and Family Team process, improving family involvement in behavioral


                                                   36
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 37 of 74




 1   health planning, and by addressing case manager workload, which will improve the ability

 2   of case managers to ensure children promptly receive all the medical, dental, developmen-

 3   tal, and behavioral health services they need. With respect to the specific issues relating to

 4   these particular children, Plaintiffs do not have sufficient information to provide a further

 5   response. To the extent the comments reflect the failure to provide adequate services, we

 6   hope that DCS reviews the matter and takes any appropriate action that may be needed.
            Defendants’ Response: The content of this comment concerns facts and circum-
 7
     stances of an already pending state court case. Defendants endeavor to address each case
 8
     fairly and carefully, and to address concerns raised in the context of individual cases
 9
     through case management and subject to institutional oversights (including state courts).
10
     While a few of the commenter’s statements touch on matters addressed in the federal law-
11
     suit, they do not address the specific terms or general framework of the settlement agree-
12
     ment. Defendants therefore respectfully decline to address the content of the case-specific
13
     comments.
14
15
     R. M.-M. (Doc. 535-4, at 62)
16
            Comment: This commenter, a child in DCS custody, shared personal experiences
17
     with the child welfare system. He states that an ankle ailment that has gone unaddressed is
18
     painful and preventing him from playing sports.
19
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
20
     tiffs believe that the Settlement Agreement addresses the commenter’s concerns by impos-
21
     ing substantial requirements regarding physical health care, and addressing case manager
22
     workload, which will improve the ability of case managers to ensure children promptly
23
     receive all the medical services they need. With respect to the specific issues relating this
24   particular child, Plaintiffs do not have sufficient information to provide a further response.
25   To the extent the comments reflect the failure to provide adequate services, we hope that
26   DCS reviews the matter and takes any appropriate action that may be needed.
27          Defendants’ Response: The content of this comment concerns facts and circum-
28   stances of an already pending state court case. Defendants endeavor to address each case


                                                  37
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 38 of 74




 1   fairly and carefully, and to address concerns raised in the context of individual cases

 2   through case management and subject to institutional oversights (including state courts).

 3   While a few of the commenter’s statements touch on matters addressed in the federal law-

 4   suit, they do not address the specific terms or general framework of the settlement agree-

 5   ment. Defendants therefore respectfully decline to address the content of the case-specific

 6   comments.

 7
     M. M. (Doc. 535-4, at 63-65)
 8
            Comment: This commenter, the parent of a child in foster care, shared her personal
 9
     experience with the child welfare system. She explains that her child did not receive ap-
10
     propriate behavioral health services, including a therapeutic placement, after being sex-
11
     ually assaulted, placing him at risk of suicide. She also describes not being allowed to
12
     participate in the child’s CFT.
13
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
14
     tiffs believe that the Settlement Agreement addresses the commenter’s concerns by impos-
15
     ing substantial requirements regarding behavioral health care, strengthening the Child and
16
     Family Team process, improving family involvement in behavioral health planning, and
17
     by improving access to therapeutic foster care. With respect to the specific issues relating
18
     to this particular child, Plaintiffs do not have sufficient information to provide a further
19
     response. To the extent the comments reflect the failure to provide adequate services, we
20
     hope that DCS reviews the matter and takes any appropriate action that may be needed.
21
            Defendants’ Response: The content of this comment concerns facts and circum-
22
     stances of an individual state court case. Defendants endeavor to address each case fairly
23
     and carefully, and to address concerns raised in the context of individual cases through case
24   management and subject to institutional oversights (including state courts). While a few of
25   the commenter’s statements touch on matters addressed in the federal lawsuit, they do not
26   address the specific terms or general framework of the settlement agreement. Defendants
27   therefore respectfully decline to address the content of the case-specific comments.
28



                                                  38
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 39 of 74




 1   V. M. and V. C. (Doc. 535-4, at 66)

 2          Comment: This commenter shared her personal experience with the child welfare

 3   system; while her autistic daughter was in DCS custody, her behavioral health needs were

 4   not met and the commenter was not kept informed. She explains that the child was not

 5   placed in appropriate placements, and was moved between several different placements

 6   over 10 months. She states that there were allegations of sex abuse at one of the placements.
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
 7
     tiffs believe that the Settlement Agreement addresses the commenter’s concerns by
 8
     strengthening the processes for making placement decisions, imposing substantial require-
 9
     ments regarding behavioral health care, improving family involvement in behavioral health
10
     planning, and by addressing case manager workload, which will improve the ability of case
11
     managers to engage productively with children, families, and caregivers and to ensure chil-
12
     dren promptly receive all the behavioral health services they need. With respect to the spe-
13
     cific issues relating to this particular child, Plaintiffs do not have sufficient information to
14
     provide a further response. To the extent the comments reflect the failure to provide ade-
15
     quate services, we hope that DCS reviews the matter and takes any appropriate action that
16
     may be needed.
17
            Defendants’ Response: The content of this comment concerns facts and circum-
18
     stances of an already pending state court case. Defendants endeavor to address each case
19
     fairly and carefully, and to address concerns raised in the context of individual cases
20
     through case management and subject to institutional oversights (including state courts).
21
     While a few of the commenter’s statements touch on matters addressed in the federal law-
22
     suit, they do not address the specific terms or general framework of the settlement agree-
23
     ment. Defendants therefore respectfully decline to address the content of the case-specific
24   comments.
25
26   S. M. (Doc. 535-4, at 67)
27          Comment: This commenter requested to become part of the case, but provided no
28   other information.


                                                   39
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 40 of 74




 1
 2   J. A. M. (Doc. 535-4, at 68-69)

 3          Comment: This commenter, whose transitioning son is currently in a DCS group

 4   home, shared her personal experience with the child welfare system. She states that he is

 5   not receiving behavioral health services, is being medically and emotionally neglected and

 6   abused, and wants to come home. She requested to speak at the final approval hearing.
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
 7
     tiffs believe that the Settlement Agreement addresses some of the commenter’s underlying
 8
     concerns by imposing substantial requirements regarding medical and behavioral health
 9
     care. With respect to the specific issues relating to this particular child, Plaintiffs do not
10
     have sufficient information to provide a further response. To the extent the comments re-
11
     flect the failure to provide adequate services, we hope that DCS reviews the matter and
12
     takes any appropriate action that may be needed.
13
            Defendants’ Response: The content of this comment concerns facts and circum-
14
     stances of an already pending state court case. Defendants endeavor to address each case
15
     fairly and carefully, and to address concerns raised in the context of individual cases
16
     through case management and subject to institutional oversights (including state courts).
17
     While a few of the commenter’s statements touch on matters addressed in the federal law-
18
     suit, they do not address the specific terms or general framework of the settlement agree-
19
     ment. Defendants therefore respectfully decline to address the content of the case-specific
20
     comments.
21
22
23   Paul Otto (Doc. 535-1, at 13)
24      Comments: Paul Otto writes that he is the Clinical Director of the Little Colorado
25   Behavioral Health Center, that he has experience working with DCS, and that “there is
26   much need for improvement in their understanding of behavioral health needs and coordi-
27   nation of care with health homes.” (Doc. 535-1, at 13) He also writes that the settlement
28   “confuses” him because he believes that, under the settlement, “behavioral health is under



                                                  40
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 41 of 74




 1   scrutiny, not DCS” and that “the proposed behavioral health solutions are targeting the

 2   wrong entity.” (Id.)

 3           Plaintiffs’ Response: Plaintiffs believe that the Settlement Agreement will lead to

 4   considerable improvement in the delivery to behavioral health services to children in fos-

 5   ter care, thus addressing Mr. Otto’s principal concern. The settlement imposes obligations

 6   on DCS, not on behavioral health care providers, in DCS’s capacity as custodian for chil-
     dren in foster care and the managed behavioral health care organization for children in
 7
     foster care under contract with AHCCCS.
 8
             Defendants’ Response: Defendants appreciate the laudable motivation and sin-
 9
     cerity underlying Mr. Otto’s comments, but respectfully disagree that the settlement
10
     agreement does not sufficiently scrutinize DCS’s performance rather than that of behav-
11
     ioral health service providers. Specific providers are not parties to the lawsuit, and the
12
     settlement agreement cannot impose requirements on them. However, it has requirements
13
     and outcome measures applicable to DCS that address Mr. Otto’s underlying concerns.
14
     DCS also notes that the settlement agreement accounts for integration of behavioral
15
     health into DCS’s health plan, a significant change that DCS believes will improve ser-
16
     vice levels, efficiency, and accountability with respect to behavioral health services for
17
     children in out-of-home care.
18
19
     M. O. (Doc. 535-4, at 70)
20
             Comment: This commenter shared her personal experience with the child welfare
21
     system. She states that her children were physically and emotionally abused in DCS cus-
22
     tody.
23
             Plaintiffs’ Response: Plaintiffs are deeply sympathetic to this comment. Unfortu-
24   nately, with respect to the specific issues relating to these particular children, Plaintiffs do
25   not have sufficient information to provide a further response.
26           Defendants’ Response: The content of this comment concerns facts and circum-
27   stances of an already pending state court case. Defendants endeavor to address each case
28   fairly and carefully, and to address concerns raised in the context of individual cases


                                                   41
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 42 of 74




 1   through case management and subject to institutional oversights (including state courts).

 2   While a few of the commenter’s statements touch on matters addressed in the federal law-

 3   suit, they do not address the specific terms or general framework of the settlement agree-

 4   ment. Defendants therefore respectfully decline to address the content of the case-specific

 5   comments.

 6
     A. P. (Doc. 535-4, at 71)
 7
            Comment: This commenter shared her personal experience with the child welfare
 8
     system. She explains that she was supposed to reunify with her children, but her parental
 9
     rights were severed. She also states that she completed her case plan.
10
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments. Unfor-
11
     tunately, with respect to the specific issues relating to these particular children, Plaintiffs
12
     do not have sufficient information to provide a further response. To the extent the com-
13
     ments reflect the failure to provide adequate services, we hope that DCS reviews the matter
14
     and takes any appropriate action that may be needed.
15
            Defendants’ Response: The content of this comment concerns facts and circum-
16
     stances of an already litigated state court case. Defendants endeavor to address each case
17
     fairly and carefully, and to address concerns raised in the context of individual cases
18
     through case management and subject to institutional oversights (including state courts).
19
     While a few of the commenter’s statements touch on matters addressed in the federal law-
20
     suit, they do not address the specific terms or general framework of the settlement agree-
21
     ment. Defendants therefore respectfully decline to address the content of the case-specific
22
     comments.
23
24   A. M. P. (Doc. 535-4, at 72)
25          Comment: This commenter, whose two children are in out-of-home care, requested
26   to speak at the final approval hearing to object to the settlement agreement, but did not
27   provide details concerning what he intends to speak about.
28



                                                   42
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 43 of 74




 1   D. Q. (Doc. 535-4, at 73-74)

 2          Comment: This commenter, who states that her daughter became pregnant twice

 3   while in DCS custody and is now on the run, shared her personal experience with the child

 4   welfare system. She explains that she has not been allowed to visit her grandson. The com-

 5   menter also writes that DCS did not address her daughter’s behavioral health needs until

 6   recently.
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
 7
     tiffs believe that the Settlement Agreement addresses some of the commenter’s concerns
 8
     by imposing substantial requirements regarding behavioral health care and improving fam-
 9
     ily involvement in behavioral health planning. With respect to the specific issues relating
10
     to these particular children, Plaintiffs do not have sufficient information to provide a further
11
     response. To the extent the comments reflect the failure to provide adequate services, we
12
     hope that DCS reviews the matter and takes any appropriate action that may be needed.
13
            Defendants’ Response: The content of this comment concerns facts and circum-
14
     stances of an already pending state court case. Defendants endeavor to address each case
15
     fairly and carefully, and to address concerns raised in the context of individual cases
16
     through case management and subject to institutional oversights (including state courts).
17
     While a few of the commenter’s statements touch on matters addressed in the federal law-
18
     suit, they do not address the specific terms or general framework of the settlement agree-
19
     ment. Defendants therefore respectfully decline to address the content of the case-specific
20
     comments.
21
22
     A. R. (Doc. 535-4, at 75-78)
23
            Comment: This commenter, a foster parent, shared his personal experience with
24   the child welfare system. He states that DCS does not recruit or retain foster families ef-
25   fectively, the renewal process is onerous, and that case managers are unreachable. He re-
26   quested to speak at the final approval hearing.
27          Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
28



                                                   43
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 44 of 74




 1   tiffs believe that the Settlement Agreement addresses the commenter’s concerns by requir-

 2   ing DCS to improve plans to identify and recruit potential foster parents and to develop

 3   additional training and support for foster families, and by addressing case manager work-

 4   load, which will improve the ability of case managers to engage productively with children,

 5   families, and caregivers.

 6          Defendants’ Response: The content of this comment concerns facts and circum-
     stances of individual state court cases, as well as issues addressed in the settlement agree-
 7
     ment. Defendants endeavor to address each case fairly and carefully, and to address con-
 8
     cerns raised in the context of individual cases through case management and subject to
 9
     institutional oversights (including state courts). Mr. Reel’s comments do not address the
10
     specific terms or general framework of the settlement agreement. Defendants believe that
11
     the settlement agreement adequately addresses Mr. Reel’s underlying concerns regarding
12
     the recruitment and licensing of foster parents, and the workloads of case managers. De-
13
     fendants respectfully decline to address the content of the case-specific comments.
14
15
     T. R. R. (Doc. 535-4, at 79-80)
16
            Comment: This commenter, whose children are in DCS custody, shared her per-
17
     sonal experience with the child welfare system. She states that DCS did not properly in-
18
     vestigate when she was accused of abusing her children.
19
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
20
     tiffs believe that the Settlement Agreement may address the commenter’s underlying con-
21
     cerns by addressing case manager and investigator workloads so that case managers and
22
     investigators have sufficient time to engage productively with children, families, and care-
23
     givers. With respect to the specific issues relating to these particular children, Plaintiffs do
24   not have sufficient information to provide a further response.
25          Defendants’ Response: The content of this comment concerns facts and circum-
26   stances of an already pending state court case. Defendants endeavor to address each case
27   fairly and carefully, and to address concerns raised in the context of individual cases
28   through case management and subject to institutional oversights (including state courts).


                                                   44
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 45 of 74




 1   While a few of the commenter’s statements touch on matters addressed in the federal law-

 2   suit, they do not address the specific terms or general framework of the settlement agree-

 3   ment. Defendants therefore respectfully decline to address the content of the case-specific

 4   comments.

 5
 6   D. R. (Doc. 535-4, at 81-82)
            Comment: This commenter requested additional information on the settlement.
 7
 8
     Anika Taylor Robinson (Doc. 535-1, at 14-23)
 9
            Comment: Anika Robinson has suggested a number of proposed improvements to
10
     the settlement agreement, including a number of areas where she suggests that the settle-
11
     ment provide greater specificity. Ms. Robinson proposes, for example, a particular type
12
     of tracking system for behavioral health services (Doc. 535-1, at 18); and requests that
13
     the settlement specify the number of hours of training that should be provided to DCS
14
     staff (Doc. 535-1, at 18-19); the number of hours in advance that participants in Child
15
     and Family Team meetings should receive certain documentation (Doc. 535-1, at 19); the
16   particular corrective actions that should be taken if DCS fails to meet requirements of the
17   settlement (Doc. 535-1, at 19); the minimum number of hours per week for sibling visits
18   (Doc. 535-1, at 19), and other similar suggestions.
19          Throughout her submission, Ms. Robinson proposes line edits to the settlement
20   documentation, principally serving to increase the obligations on DCS. Her comments
21   cover the behavioral health provisions of the settlement (Doc. 535-1, at 18-20), the physi-
22   cal health provisions (Doc. 535-1 at 20); the workload provisions (Doc. 535-1, at 21), and
23   placement array provisions (Doc. 535-1, at 21) and the validation and exit provisions
24   (Doc. 535-1 at 21). Ms. Robinson also requests that the Court appoint an independent
25   agency to oversee DCS’s implementation of the settlement. (Doc 535-1 at 21).
26          Plaintiffs’ Response: Plaintiffs appreciate the perspective of Ms. Robinson based
27   on her experiences with Arizona’s child welfare system, and her particular vision for how
28   the system can be improved, but also believe the Settlement Agreement as presented to



                                                 45
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 46 of 74




 1   the Court is fair, reasonable, and more than adequate. Fed. R. Civ. P. 23(e)(2). The Settle-

 2   ment Agreement squarely addresses the underlying concerns addressed by Ms. Robinson

 3   and presents an outstanding result for Arizona’s foster care population. The Settlement

 4   Agreement requires considerable improvements in the areas giving rise to the Complaint

 5   and will cure the alleged deficiencies giving rise to the claims. It requires DCS to meet

 6   significant benchmarks demonstrating improvement; contains meaningful mechanisms to
     monitor DCS compliance; and provides for strong enforcement remedies in the event of
 7
     non-compliance.
 8
            At the same time, the Settlement Agreement also provides DCS with sufficient
 9
     flexibility to determine how it will implement the required improvements. The Settlement
10
     Agreement does not require the Court to micromanage DCS or enforce rigid, detailed ob-
11
     ligations beyond what is necessary to cure the alleged violations, while still requiring
12
     DCS to develop detailed plans with input from Plaintiffs.
13
            Ms. Robinson is a well-known and respected advocate for children and families in
14
     Arizona. Plaintiffs agree that the stakeholders such as Ms. Robinson will likely have val-
15
     uable input, and Plaintiffs would encourage that these groups be involved in the imple-
16
     mentation of the Agreement. At the same time, Plaintiffs believe that the Settlement
17
     Agreement strikes the appropriate balance in specifying the necessary improvements
18
     while still providing flexibility in the process.
19
            As such, the settlement provisions are fair, reasonable, and more than adequate to
20
     cure any due process or Medicaid claims based on the facts that would be adduced at
21
     trial. There are many ways that the agency can go about implementing these mandated
22
     improvements, and several commenters describe their particular visions for doing so. The
23
     particular type of behavioral health tracking urged by Ms. Robinson, her proposals for the
24   number of hours of behavioral health training and the other suggestions may well ad-
25   vance the goals of the settlement agreement and may be taken into account in the imple-
26   mentation plans that will be created under the agreement. But Plaintiffs do not understand
27   these particular suggestions to be the only way for DCS to obtain the results that are re-
28



                                                   46
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 47 of 74




 1   quired or cure the alleged violations. Nor do Plaintiffs seek a Court order that imposes re-

 2   quirements on DCS at the level of detail urged by these commenters, which may entangle

 3   the Court in running the child welfare system in Arizona. Plaintiffs believe the negotiated

 4   settlement draws an appropriate balance, providing DCS with a modicum of flexibility

 5   while also mandating the required improvements.

 6          With respect to monitoring and enforcement, the Settlement Agreement provides
     that Plaintiffs must validate DCS’s compliance with the terms of the settlement as a con-
 7
 8   dition for exiting the Court’s jurisdiction. (Doc. 529-1 (Settlement) § 5.3.) In their role as

 9   monitor, Plaintiffs will receive on an ongoing basis the information, data, and documen-

10   tation reasonably necessary to verify compliance. (Id.) The settlement also names the

11   Honorable Kenneth Fields, a highly-regarded retired jurist with considerable family court

12   experience, as mediator. (Doc. 529-1 (Settlement) § 6.2.) In the event of non-compliance,

13   Judge Fields is empowered to determine an appropriate remedy, including specific per-

14   formance or requiring a remediation plan, subject to appeal to the Court. (Doc. 529-1

15   (Settlement) §§ 6.4, 6.5.)
16          These provisions, once again, are fair, reasonable and adequate. Plaintiffs do not
17   believe there is a need for any other agency to service as an additional monitor, as Ms.
18   Robinson has suggested.
19          Defendants’ Response: Ms. Robinson, ASA Now, commented on all four subject

20   areas. Defendants appreciate Ms. Robinson’s sincerity and laudable motivations. Her com-
21
     ments appear to support the settlement agreement generally, but she proposed many addi-
22
23   tional reporting requirements, higher performance standards, and alternative language for

24   negotiated provisions in the settlement agreement. Defendants believe the settlement
25
     agreement as drafted provides significant benefits to the Class as a whole, and the amend-
26
     ments Ms. Robinson proposed are unnecessary to provide a fair, reasonable, and adequate
27
28   resolution to the claims brought in the lawsuit. See Joint Motion for Preliminary Approval



                                                   47
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 48 of 74




 1   of the Parties’ Settlement Agreement (Doc. 529); Joint Motion for Final Approval of the

 2   Settlement Agreement and Attorneys’ Fees (Doc. 533).
 3
            Additionally, although the agreement embraces many best practices advocated by
 4
 5   Ms. Robinson and some other stakeholders, such practices exceed the constitutional and

 6   statutory minima. As it stands, the agreement reflects a willingness to adopt and standard-
 7
     ize much more than the law requires. That is a credit to Plaintiffs’ counsel’s advocacy and
 8
     the stakeholders’ efforts over the past five years. It is also a credit to the improvements
 9
10   Defendants have achieved over the same period, demonstrating both the commitment and
11   the ability to advance the welfare of children in foster care.
12
13
14   N. R. (Doc. 535-4, at 83)

15          Comment: This commenter shared that his daughter is in DCS custody and re-

16   quested to speak at the final approval hearing, but did not provide details concerning what

17   he intends to speak about.

18
19   A. R. (Doc. 535-4, at 84-86)
            Comment: This commenter, whose daughters are in DCS custody, shared her per-
20
     sonal experience with the child welfare system. She describes many conflicts and issues
21
     she has had with DCS case managers, including allegations that a DCS caseworker mis-
22
     treated her due to her race. She also states that her older daughter is in a group home where
23
     she experienced suicidal ideation. She requested to speak at the final approval hearing.
24
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
25
     tiffs believe that the Settlement Agreement may address some of the commenter’s under-
26
     lying concerns by imposing substantial requirements regarding behavioral health care and
27
     by requiring DCS to improve the availability of family foster homes and therapeutic foster
28



                                                  48
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 49 of 74




 1   homes. Unfortunately, with respect to the specific issues relating to these particular chil-

 2   dren, Plaintiffs do not have sufficient information to provide a further response. To the

 3   extent the comments reflect the failure to provide adequate services, we hope that DCS

 4   reviews the matter and takes any appropriate action that may be needed.

 5          Defendants’ Response: The content of this comment concerns facts and circum-

 6   stances of an already pending state court case. Defendants endeavor to address each case
     fairly and carefully, and to address concerns raised in the context of individual cases
 7
     through case management and subject to institutional oversights (including state courts).
 8
     While a few of the commenter’s statements touch on matters addressed in the federal law-
 9
     suit, they do not address the specific terms or general framework of the settlement agree-
10
     ment. Defendants therefore respectfully decline to address the content of the case-specific
11
     comments.
12
13
     N. R. (Doc. 535-4, at 84-86)
14
            Comment: This commenter, whose granddaughter is in DCS custody, shared her
15
     personal experience with the child welfare system. She states that DCS is biased against
16
     birth families, that caseworkers are overloaded, and criticizes aspects of court proceedings.
17
     She requested to speak at the final approval hearing.
18
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
19
     tiffs believe that the Settlement Agreement may address the commenter’s underlying con-
20
     cerns by addressing case manager workload, which will improve the ability of case man-
21
     agers to engage productively with children, families, and caregivers. With respect to the
22
     specific issues relating to this particular child, Plaintiffs do not have sufficient information
23
     to provide a further response. To the extent the comments reflect the failure to provide
24   adequate services, we hope that DCS reviews the matter and takes any appropriate action
25   that may be needed.
26          Defendants’ Response: The content of this comment concerns facts and circum-
27   stances of an already pending state court case. Defendants endeavor to address each case
28   fairly and carefully, and to address concerns raised in the context of individual cases


                                                   49
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 50 of 74




 1   through case management and subject to institutional oversights (including state courts).

 2   While a few of the commenter’s statements touch on matters addressed in the federal law-

 3   suit, they do not address the specific terms or general framework of the settlement agree-

 4   ment. Defendants therefore respectfully decline to address the content of the case-specific

 5   comments.

 6
     J. R. (Doc. 535-4, at 88-89)
 7
            Comment: This commenter, the mother of a two-year old son, requested to speak
 8
     at the final approval hearing and gave a list of many topics she wants to address, including
 9
     the COVID-19 pandemic, caseworkers, behavioral and physical health care, appointed at-
10
     torneys, and DCS response time, but did not provide details.
11
12
     R. S. (Doc. 544-1, at 18)
13
            Comment: This commenter, a parent of children who were in foster care, shared
14
     her experience with the child welfare system. She stated that her family experienced many
15
     mental and physical health issues while in foster care.
16
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments. Plain-
17
     tiffs believe that the Settlement Agreement may address some of the commenters concerns
18
     by imposing substantial requirements regarding behavioral health care; strengthening the
19
     Child and Family Team process; improving family involvement in behavioral health plan-
20
     ning; and by addressing case manager workload, which will improve the ability of case
21
     managers to engage productively with children, families, and caregivers. With respect to
22
     the specific issues relating to this particular child, Plaintiffs do not have sufficient infor-
23
     mation to provide a further response.
24          Defendants’ Response: The content of this comment concerns facts and circum-
25   stances of an already pending state court case. Defendants endeavor to address each case
26   fairly and carefully, and to address concerns raised in the context of individual cases
27   through case management and subject to institutional oversights (including state courts).
28



                                                   50
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 51 of 74




 1   While a few of the commenter’s statements touch on matters addressed in the federal law-

 2   suit, they do not address the specific terms or general framework of the settlement agree-

 3   ment. Defendants therefore respectfully decline to address the content of the case-specific

 4   comments.

 5
     Suzanne Schunk (Doc. 535-1, at 24-28)
 6
            Comments: Suzanne Schunk is the former Vice President of Family Support Ser-
 7
     vices at Southwest Human Development in Phoenix. (Doc. 535-1 at 24) She has more
 8
     than 45 years of experience in child welfare and behavioral health (id.), and was responsi-
 9
     ble for providing behavioral health services to families referred by DCS as well as admin-
10
     istrative and clinical oversight of numerous DCS contracts and services. (Id.) Ms. Schunk
11
     was also designated as a trial witness.
12
            Ms. Schunk states in her comment that “I am writing to express my support for the
13
     settlement agreement that has been completed in the B.K. ex rel. Tinsley et al v. Faust, et
14
     al. case.” (Doc. 535-1, at 24). Her letter describes at length how the settlement will bene-
15
     fit children in foster care.
16          Addressing the behavioral health provisions of the settlement agreement, Ms.
17   Schunk writes that the behavioral health principles articulated in the agreement are “very
18   important” (Doc. 535-1, at 24); that “all four of the quality assurance performance
19   measures are positive and important” (Doc. 535-1, at 25); and that the behavioral health
20   practice improvements are “certainly needed.” (Doc. 535-1, at 25).
21          Ms. Schunk endorsed the provisions of the settlement agreement relating to Thera-
22   peutic Foster Care, writing that “the need for more quality treatment foster care homes is
23   critically important.” (Doc. 535-1, at 25) She also specifically lauded the requirement
24   that DCS measure whether behavioral health services were not just delivered, but were
25   actually “effective,” an improvement likely leading to better outcomes for foster children.
26   (Doc. 535-1, at 25.)
27          Addressing the physical health provisions of the settlement agreement, Ms.
28   Schunk praised the provisions of the agreement requiring additional training for DCS



                                                  51
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 52 of 74




 1   case managers to identify children with developmental disabilities and that DCS take

 2   steps to ensure children receive these services, noting that it has historically been difficult

 3   for foster children to timely receive needed services from the Department of Develop-

 4   mental Disabilities. (Doc 535-1, at 26).

 5          With respect to the settlement’s placement array provisions, Ms. Schunk broadly

 6   supported the agreement’s focus on reducing the use of congregate care and placing chil-
     dren in family settings and with their siblings. (Doc. 535-1, at 27) With respect to the
 7
     workload provisions, Ms. Schunk wrote that “This entire section is absolutely critical to
 8
     the safety and well-being of children in the custody of DCS, as well as children in fami-
 9
     lies under investigation by DCS.” (Doc. 535-1, at 26)
10
            Ms. Schunk also recommends certain improvements to the settlement agreement.
11
     In particular, she suggests additional provisions relating to the support case managers
12
     should provide to foster families (Doc. 535-1, at 27) and that DCS implement improved
13
     screening, training, and monitoring of Team Decision Making facilitators. (Doc. 535-1, at
14
     28.)
15
            Plaintiffs’ Response: Plaintiffs appreciate the perspective of Ms. Schunk and her
16
     strong support of the settlement agreement. Plaintiffs also agree that Ms. Schunk’s sug-
17
     gestions may be considered in connection with the implementation of the settlement. At
18
     the same time, Plaintiffs believe that the Settlement Agreement as presented strikes the
19
     appropriate balance in specifying the necessary improvements while still providing flexi-
20
     bility as to how the improvements will be implemented. We do not understand Ms.
21
     Schunk’s comments to suggest otherwise.
22
            Defendants’ Response: Ms. Schunk, who formerly served as Vice President of
23
     Family Support Services at Southwest Human Development in Phoenix, wrote in support
24   of the settlement agreement based on her wide experience with the Arizona child welfare
25   system, and she offered comments related to all four subject areas of the settlement agree-
26   ment. Defendants accept the sincerity and laudable motivations behind her comments.
27   However, Defendants believe that (1) the agreement sufficiently advances the goals behind
28   the proposed additional terms, and (2) none of the additional terms is necessary to ensure


                                                   52
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 53 of 74




 1   the fairness, adequacy, or reasonableness of the settlement. Additionally, although the

 2   agreement embraces many best practices advocated by Ms. Schunk and other commenters,

 3   such practices exceed the constitutional and statutory minima. As it stands, the agreement

 4   reflects a willingness to adopt and standardize much more than the law requires.

 5          Regarding §§ 1.1 and 1.4(c), Defendants agree with (and are prioritizing) develop-

 6   ing a robust provider network that includes trauma-trained providers.
            Regarding § 1.3, “sufficient number of cases” is intended purely as a statistical va-
 7
     lidity function; it is not intended as a limitation on the remedy itself. Defendants agree it is
 8
     critical to ensure “that the number of cases reviewed is indeed sufficient to ascertain the
 9
     effectiveness of the services,” but anticipate no disagreement on that number.
10
            Regarding § 1.4(a) (CFTs), the agreement contains six specific requirements to en-
11
     sure fidelity to the practice tool and alignment with the Arizona Vision, and subsection
12
     1.4(a)(4) requires that “[t]he assigned DCS case manager” or his/her supervisor “must at-
13
     tend the CFT meeting in person, by telephone, or electronically.”
14
            Regarding § 3 (workload), DCS has taken actions outside the settlement agreement
15
     related to Ms. Schunk’s concerns. DCS agrees case managers must attend court hearings,
16
     and must not harbor hostility or bias toward biological parents. DCS has implemented a
17
     Predictive Index in the recruitment and hiring process to identify candidates with the best
18
     attributes and to determine the most appropriate work unit. DCS also agrees case managers
19
     need effective clinical supervision, and has already invested significant resources imple-
20
     menting Clinical Supervision, Supervisor Onboarding, Supervision Coaching, Supervisor
21
     Core training, an annual Leadership summit, and Advanced Academy trainings to support
22
     highly qualified training.
23
            Regarding § 4 (placement array), DCS believes Ms. Schunk’s concerns are ad-
24   dressed in the agreement and in existing initiatives. Information needed by foster parents,
25   including clinical and family history, is addressed in part in § 1.4(a)(5), but will be greatly
26   enhanced when the Guardian IT system is operationalized, particularly through Fami-
27   lyConnect, an application that gives health services information to caregivers and case
28   managers.


                                                   53
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 54 of 74




 1
 2   N. S. (Doc. 535-4, at 90)

 3          Comment: This commenter shared her personal experience with the child welfare

 4   system. She states that her foster son did not receive mental health services, that DCS with-

 5   held cost of care payments for three foster children in her care, and that DCS retaliates

 6   against parties in foster care proceedings.
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
 7
     tiffs believe that the Settlement Agreement may address some of the commenter’s under-
 8
     lying concerns by imposing substantial requirements regarding behavioral health care, and
 9
     by requiring DCS to develop additional training and support for foster families. With re-
10
     spect to the specific issues relating to these particular children, Plaintiffs do not have suf-
11
     ficient information to provide a further response. To the extent the comments reflect the
12
     failure to provide adequate services, we hope that DCS reviews the matter and takes any
13
     appropriate action that may be needed.
14
            Defendants’ Response: The content of this comment concerns facts and circum-
15
     stances of an already pending state court case. Defendants endeavor to address each case
16
     fairly and carefully, and to address concerns raised in the context of individual cases
17
     through case management and subject to institutional oversights (including state courts).
18
     While a few of the commenter’s statements touch on matters addressed in the federal law-
19
     suit, they do not address the specific terms or general framework of the settlement agree-
20
     ment. Defendants therefore respectfully decline to address the content of the case-specific
21
     comments.
22
23
     G. S. (Doc. 535-4, at 91-92)
24          Comment: This commenter, whose daughter is currently in DCS custody, shared
25   her personal experience with the child welfare system. She explains that she is having dif-
26   ficulty finding a place to live that DCS finds acceptable for reunification, and that it took
27   three months for supervised visits to begin.
28



                                                    54
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 55 of 74




 1          Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-

 2   tiffs believe that the Settlement Agreement may address the commenter’s underlying con-

 3   cerns by addressing case manager workload, which will improve the ability of case man-

 4   agers to engage productively with children, families, and caregivers and ensure visitation

 5   with parents consistent with DCS policy. With respect to the specific issues relating to this

 6   particular child, Plaintiffs do not have sufficient information to provide a further response.
     To the extent the comments reflect the failure to provide adequate services, we hope that
 7
     DCS reviews the matter and takes any appropriate action that may be needed.
 8
            Defendants’ Response: The content of this comment concerns facts and circum-
 9
     stances of an already pending state court case. Defendants endeavor to address each case
10
     fairly and carefully, and to address concerns raised in the context of individual cases
11
     through case management and subject to institutional oversights (including state courts).
12
     While a few of the commenter’s statements touch on matters addressed in the federal law-
13
     suit, they do not address the specific terms or general framework of the settlement agree-
14
     ment. Defendants therefore respectfully decline to address the content of the case-specific
15
     comments.
16
17
     J. S. (Doc. 535-4, at 93)
18
            Comment: This person requested to make comments on the settlement agreement
19
     but did not provide details concerning what he intends to speak about.
20
21
     D. S. (Doc. 535-5, at 3-22)
22
            Comment: This commenter, whose son was in DCS custody, shared his personal
23
     experience with the child welfare system, including documents from 2019 Foster Care Re-
24   view Board hearings. He states that DCS is not appropriately considering placements, fa-
25   cilitating scheduled visits, providing physical or behavioral health services, meeting devel-
26   opmental needs, or preventing bullying in the group home where his son was placed. He
27   also states that his son was molested while in placement and that the caseworker was un-
28   responsive. He has requested to speak at the final approval hearing, and notes that his son


                                                  55
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 56 of 74




 1   is no longer in foster care.

 2          Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-

 3   tiffs believe that the Settlement Agreement addresses many of the commenter’s concerns

 4   by imposing substantial requirements regarding behavioral health care, improving family

 5   involvement in behavioral health planning, requiring DCS to improve the availability of

 6   family foster homes, and by addressing case manager workload, which will improve the
     ability of case managers to (1) engage productively with children, families, and caregivers,
 7
     (2) ensure children promptly receive all the medical, dental, developmental, and behavioral
 8
     health services they need, and (3) ensure visitation with parents consistent with DCS pol-
 9
     icy. With respect to the specific issues relating to this particular child, Plaintiffs do not have
10
     sufficient information to provide a further response. To the extent the comments reflect the
11
     failure to provide adequate services, we hope that DCS reviews the matter and takes any
12
     appropriate action that may be needed.
13
            Defendants’ Response: The content of this comment concerns facts and circum-
14
     stances of an already pending state court case. Defendants endeavor to address each case
15
     fairly and carefully, and to address concerns raised in the context of individual cases
16
     through case management and subject to institutional oversights (including state courts).
17
     While a few of the commenter’s statements touch on matters addressed in the federal law-
18
     suit, they do not address the specific terms or general framework of the settlement agree-
19
     ment. Defendants therefore respectfully decline to address the content of the case-specific
20
     comments.
21
22
     T. S. (Doc. 535-5, at 23)
23
            Comment: This commenter, whose grandchildren are in DCS custody, shared his
24   personal experience with the child welfare system. He states the children were erroneously
25   removed from the home. He explains that the father kidnapped the children and that the
26   mother, the commenter’s daughter, never had any abuse, neglect, or abandonment charges.
27          Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments. Unfor-
28   tunately, with respect to the specific issues relating to these particular children, Plaintiffs


                                                    56
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 57 of 74




 1   do not have sufficient information to provide a further response. To the extent the com-

 2   ments reflect the failure to provide adequate services, we hope that DCS reviews the matter

 3   and takes any appropriate action that may be needed.

 4            Defendants’ Response: The content of this comment concerns facts and circum-

 5   stances of an already pending state court case. Defendants endeavor to address each case

 6   fairly and carefully, and to address concerns raised in the context of individual cases
     through case management and subject to institutional oversights (including state courts).
 7
     While a few of the commenter’s statements touch on matters addressed in the federal law-
 8
     suit, they do not address the specific terms or general framework of the settlement agree-
 9
     ment. Defendants therefore respectfully decline to address the content of the case-specific
10
     comments.
11
12
     R. T. (Doc. 535-5, at 24-25)
13
              Comment: This commenter, a foster and adoptive parent, shared his personal ex-
14
     perience with the child welfare system. He believes the settlement agreement does not go
15
     far enough, that behavioral health services do not address trauma or other severe issues,
16
     that group homes are overused, and that case managers get involved only for court appear-
17
     ances.
18
              Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
19
     tiffs believe that the Settlement Agreement addresses the commenter’s concerns by impos-
20
     ing substantial requirements regarding behavioral health care, by requiring DCS to improve
21
     the availability of family foster homes, and by addressing case manager workload, which
22
     will improve the ability of case managers to engage productively with children, families,
23
     and caregivers. With respect to the specific issues relating to these particular children,
24   Plaintiffs do not have sufficient information to provide a further response.
25            Defendants’ Response: The content of this comment concerns facts and circum-
26   stances of already litigated state court cases. Defendants endeavor to address each case
27   fairly and carefully, and to address concerns raised in the context of individual cases
28   through case management and subject to institutional oversights (including state courts).


                                                 57
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 58 of 74




 1   DCS believes the settlement agreement adequately addresses Mr. T.’s underlying concerns

 2   regarding the behavioral health service array, congregate care, and the workloads of case

 3   managers.

 4
 5   C. T. (Doc. 535-5, at 26)

 6          Comment: This commenter, who has not seen or talked to his son in two years,
     shared his personal experience with the child welfare system. He wrote that criminal
 7
     charges were recently filed against him, and requested to speak at the final approval hear-
 8
     ing.
 9
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments. Unfor-
10
     tunately, with respect to the specific issues relating to this particular child, Plaintiffs do not
11
     have sufficient information to provide a further response.
12
            Defendants’ Response: The content of this comment concerns facts and circum-
13
     stances of an already pending state court case. Defendants endeavor to address each case
14
     fairly and carefully, and to address concerns raised in the context of individual cases
15
     through case management and subject to institutional oversights (including state courts).
16
     While a few of the commenter’s statements touch on matters addressed in the federal law-
17
     suit, they do not address the specific terms or general framework of the settlement agree-
18
     ment. Defendants therefore respectfully decline to address the content of the case-specific
19
     comments.
20
21   Beverly Tobiason (Doc. 535-1, at 29-38)
22          Comment: Dr. Beverly Tobiason was the Clinical Director of the Pima County Ju-
23   venile Court for 12 years. She has over 30 years of community mental health experience,
24   most of which has been spent serving children and families involved in the child welfare
25   system. Doc. 535-1, at 30. Ms. Tobiason was designated at a trial witness.
26          Dr. Tobiason expresses strong support for the settlement agreement. She states that
27   she is “pleased with the thoroughness of the proposed B.K. settlement” and that she be-
28   lieves that its requirements “will greatly improve meeting the overall needs of our child



                                                    58
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 59 of 74




 1   welfare involved children.” Doc. 535-1, at 30. Dr. Tobiason’s comments at length on how

 2   the Settlement Agreement will benefit children in foster care.

 3          Dr. Tobiason, in particular, commends the Settlement’s use of “hard” numerical

 4   data and “soft” qualitative evaluations throughout the agreement to create a “powerful” and

 5   “comprehensive array of monitoring requirements.” Doc. 535-1, at 30, 32. As just one ex-

 6   ample, Dr. Tobiason explained how the agreement uses hard and soft data work to mitigate
     systemic problems that have long “plagued” Arizona’s Child and Family Team (CFT)
 7
     model. Doc. 535-1, at 31-32. The agreement requires DCS to collect hard data on CFT
 8
     practice like “the frequency and timeliness” of CFT meetings (Doc. 529-1 (Settlement) §
 9
     1.2(b)) and also to collect soft data by having DCS personnel attend a sample of CFTs and
10
     evaluate the fidelity of CFT practice to the model. Doc. 529-1 (Settlement) §§ 1.2(b),
11
     1.4(a); Doc. 535-1, at 32. As Dr. Tobiason explains, this focus on “quality assurance and
12
     performance measures will mitigate the systemic problem” hampering CFTs and “assure
13
     more overall successful child and family outcomes.” Doc. 535-1, at 32.
14
            Addressing additional behavioral health provisions in the Settlement Agreement,
15
     Dr. Tobiason specifically lauds the requirement that DCS measure whether behavioral
16
     health services are not just delivered, but are actually effective. She notes that this improve-
17
     ment on present behavioral health practice would likely lead to better outcomes for foster
18
     children. Doc. 535-1, at 33-34.
19
            As to the Settlement Agreement’s physical and dental health provisions, Dr. Tobi-
20
     ason explains that it has historically been difficult for foster children to receive timely
21
     needed services from DDD and supports the provisions of the agreement that require DCS
22
     case managers to receive additional training in identifying children with disabilities and
23
     that require DCS to take step to ensure that children receive these services. Doc. 535-1, at
24   36.
25          As to the agreement’s placement array provisions, Dr. Tobiason states that “[t]he
26   focus on keeping sibling groups together and living in home environments will greatly
27   improve on the overall wellbeing of children.” Doc. 535-1, at 37. And she specifically
28   noted the requirement that DCS create a long-term plan to reduce the use of congregate


                                                   59
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 60 of 74




 1   care and the emphasis on appropriate caregiver selection will mitigate many of DCS’s sys-

 2   temic problems. Doc. 535-1, at 37.

 3          Dr. Tobiason also supports the Settlement’s workload provisions.

 4          Ultimately, Dr. Tobiason concludes that the settlement as a whole “focuses on the

 5   use of best practices principles and treatment monitoring, quality assurance, and practice

 6   improvements on behalf of our child welfare involved children. All of these proposed items
     working in conjunction will result in a robust system of care, [and] thus improved out-
 7
     comes.” Doc. 535-1, at 38.
 8
            Plaintiffs’ Response: Plaintiffs appreciate the perspective of Dr. Tobiason and her
 9
     vocal support of the Settlement Agreement.
10
            Defendants’ Response: Defendants also appreciate Dr. Tobiason’s unconditional
11
     endorsement of the Settlement Agreement as drafted.
12
13
     B. T. (Doc. 535-5, at 27)
14
            Comment: This commenter shared his personal experience with the child welfare
15
     system. He feels that DCS should have given his mother custody of his child.
16
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments. Unfor-
17
     tunately, with respect to the specific issues relating to this particular child, Plaintiffs do not
18
     have sufficient information to provide a further response. To the extent the comments re-
19
     flect the failure to provide adequate services, we hope that DCS reviews the matter and
20
     takes any appropriate action that may be needed.
21
            Defendants’ Response: The content of this comment concerns facts and circum-
22
     stances of an already pending state court case. Defendants endeavor to address each case
23
     fairly and carefully, and to address concerns raised in the context of individual cases
24   through case management and subject to institutional oversights (including state courts).
25   While a few of the commenter’s statements touch on matters addressed in the federal law-
26   suit, they do not address the specific terms or general framework of the settlement agree-
27   ment. Defendants therefore respectfully decline to address the content of the case-specific
28   comments.


                                                    60
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 61 of 74




 1   L. V. (Doc. 535-5, at 30-33)

 2          Comment: This commenter is a parent who has had her child removed by DCS on

 3   multiple occasions. Her letters contain a number of criticisms of current DCS practice and

 4   she questions the efficacy of the settlement. In particular, this commenter criticizes DCS

 5   for removing children who need behavioral health services rather than because of abuse

 6   and neglect; she is opposed to DCS’s taking responsibility for behavioral health service
     delivery from AHCCCS; and she would like CFTs to be guided by behavioral health spe-
 7
     cialists. The commenter states that the other factors in the Settlement Agreement are good,
 8
     but she questions whether DCS will live up to its commitments and whether Plaintiffs will
 9
     successfully be able to monitor the agreement.
10
            Plaintiffs’ Response: Plaintiffs appreciate the commenter’s perspective based on
11
     her experiences with Arizona’s child welfare system, and her particular vision for how the
12
     system can be improved, but also believe the Settlement Agreement, reached after exten-
13
     sive litigation and arms-length negotiation, is fair, reasonable, and more than adequate.
14
     Fed. R. Civ. P. 23(e)(2). The Settlement Agreement squarely addresses many of the com-
15
     menter’s underlying concerns and presents an outstanding result for Arizona’s foster care
16
     population. The Settlement Agreement requires considerable improvements in the areas
17
     giving rise to the Complaint, including with respect to CFT practice and the availability of
18
     behavioral health services, and it will cure the alleged deficiencies giving rise to Plaintiffs’
19
     claims. It requires DCS to meet significant benchmarks demonstrating improvement; con-
20
     tains meaningful mechanisms to monitor DCS compliance; and provides for strong en-
21
     forcement remedies in the event of non-compliance.
22
            Further, Plaintiffs’ counsel are monitoring and have monitored settlement agree-
23
     ments seeking to improve child welfare systems throughout the country, many of which
24   have been at least as complex as the agreement at issue here. In each of those cases, Plain-
25   tiffs’ counsel have successfully held Defendants accountable to their commitments and
26   improved the child welfare system as a result. Plaintiffs are confident that this case will be
27   no different.
28          Defendants’ Response: Ms. V.’s comments include both facts and circumstances


                                                   61
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 62 of 74




 1   of an individual state court case, and commentary regarding the settlement agreement. De-

 2   fendants respectfully decline to address the content of the case-specific comments. Regard-

 3   ing the portion of Ms. V.’s comments related to the settlement agreement, Defendants be-

 4   lieve the agreement sufficiently addresses her underlying concerns. The agreement also

 5   reflects Defendants’ willingness to adopt and standardize much more than the law requires.

 6
     V. T. (Doc. 535-5, at 34-35)
 7
            Comment: This commenter, four of whose grandchildren were placed in four sep-
 8
     arate homes, including one in a group home, shared her personal experience with the child
 9
     welfare system. She states that the children are not taken to specialist appointments. She
10
     also describes the removal of her other grandchildren.
11
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
12
     tiffs believe that the Settlement Agreement may address the commenter’s underlying con-
13
     cerns by strengthening the processes for making placement decisions and by addressing
14
     case manager workload, which will improve the ability of case managers to engage pro-
15
     ductively with children, families, and caregivers and to ensure children promptly receive
16
     all the medical, dental, developmental, and behavioral health services they need. With re-
17
     spect to the specific issues relating to these particular children, Plaintiffs do not have suf-
18
     ficient information to provide a further response. To the extent the comments reflect the
19
     failure to provide adequate services, we hope that DCS reviews the matter and takes any
20
     appropriate action that may be needed.
21
            Defendants’ Response: The content of this comment concerns facts and circum-
22
     stances of an already pending state court case. Defendants endeavor to address each case
23
     fairly and carefully, and to address concerns raised in the context of individual cases
24   through case management and subject to institutional oversights (including state courts).
25   While a few of the commenter’s statements touch on matters addressed in the federal law-
26   suit, they do not address the specific terms or general framework of the settlement agree-
27   ment. Defendants therefore respectfully decline to address the content of the case-specific
28   comments.


                                                   62
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 63 of 74




 1   Dawn Wallschlaeger (Doc. 535-2, at 3-10)

 2      Comment: Dawn Wallschlaeger is the Chair of the Arizona Chapter of the Family

 3   Focused Treatment Association (“AZFFTA”), an organization representing providers of

 4   therapeutic foster care. She was scheduled to be a trial witness, testifying about therapeu-

 5   tic foster care in Arizona.

 6      Ms. Wallschlaeger’s comments are highly supportive of the settlement agreement.
     (Doc. 535-2 at 4 to 10). On virtually every page of her letter, Ms. Wallschlaeger states
 7
     that her organization “fully supports and endorses” and “is in agreement” with nearly
 8
     every aspect of the settlement. (Doc. 535-2 at 4 to 10)
 9
        Ms. Wallschaeger also asks that stakeholders, including her organization, have input
10
     into the implementation of the settlement. (See, e.g., Doc. 535-2, at 4.) She is particularly
11
     focused on improvements to therapeutic foster care, such as increased training for thera-
12
     peutic foster parents, and requests that stakeholders views’ be taken into account in for-
13
     mulating the revised training and policies. (Id.)
14
            Plaintiffs’ Response: Plaintiffs appreciate the perspective of Ms. Wallschlaeger
15
     based on her extensive experience with Arizona’s child welfare system and therapeutic
16
     foster care, and her organization’s support of the settlement. Plaintiffs agree that stake-
17
     holders such as Ms. Wallschlaeger will likely have valuable input, and Plaintiffs would
18
     encourage that these groups be involved in the implementation of the Agreement. At the
19
     same time, Plaintiffs believe that the Settlement Agreement strikes the appropriate bal-
20
     ance in specifying the necessary improvements while still providing flexibility in the pro-
21
     cess. We do not understand Ms. Wallschlaeger’s comments to suggest otherwise.
22
            Defendants’ Response: Ms. Wallschlaeger chairs the Arizona chapter of the Fam-
23
     ily Focused Treatment Association, an organization that represents providers of therapeutic
24   foster care (TFC). She wrote regarding behavioral health and placement issues that bear on
25   TFC. TFC is an alternative to a congregate therapeutic setting. DCS agrees TFC is integral
26   to its placement array, but notes that TFC placements are not constitutionally or statutorily
27   required. Defendants accept the sincerity and laudable motivations behind Ms. Wallschlae-
28   ger’s comments, and respect her experience in the field. However, Defendants believe that


                                                  63
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 64 of 74




 1   (1) the agreement sufficiently advances the goals behind the proposed additional terms,

 2   and (2) additional terms are not necessary to ensure the fairness, adequacy, or reasonable-

 3   ness of the settlement. Additionally, although the agreement embraces many best practices

 4   advocated by Ms. Wallschlaeger and other commenters, such practices exceed the consti-

 5   tutional and statutory minima. As it stands, the agreement reflects a willingness to adopt

 6   and standardize much more than the law requires.
            Regarding § 1.2(c) (TFC performance measures), DCS welcomes community and
 7
     stakeholder input in developing TFC performance measures.
 8
            Regarding § 1.3 (behavioral health case review), DCS notes that DCS, its health
 9
     plan (CHP), and the managed care organization (MCO) will begin addressing this section
10
     immediately after the behavioral health integration scheduled to commence on 04/01/2021.
11
            Regarding § 1.4(b)(1) (TFC Policies), DCS presently contracts with licensing agen-
12
     cies, as will the MCO as part of integration, to ensure consistent expectations and reporting.
13
     Consistent with anticipated court approval of the settlement agreement, DCS seeks to fund
14
     TFC placements absent “medical necessity” determinations rather than utilizing congre-
15
     gate care settings when appropriate. DCS values FFTA input on standards and practices
16
     for TFC, and anticipates ongoing collaboration with AZFFTA, including regular consulta-
17
     tion to address barriers and engage in collaborative problem-solving.
18
            Regarding § 1.4(b)(2) (TFC Training and Recruitment), DCS presumes that
19
     AZFFTA will comment, directly or through Plaintiffs’ Counsel, on the TFC training model.
20
     See § 5.1 (Cooperation on Implementation). DCS appreciates AZFFTA input on TFC train-
21
     ing and recruitment. DCS is committed to continuously improving TFC training (pre-ser-
22
     vice and ongoing) and recruitment, both as an obligation under § 1.4(b)(2) and under its
23
     existing Lean management principles. DCS funds training for traditional foster parenting
24   and will work with AHCCCS to review required changes moving forward. The $105/day
25   rate establishment for TFC is intended to cover all aspects of the program, but DCS will
26   review the impacts of training specific funding. DCS also notes this is influenced by con-
27   tract requirements, Title IV-E requirements, and other inflexible obligations.
28



                                                  64
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 65 of 74




 1           Regarding § 1.4(b)(3) (Mercer Findings and Recommendations), Defendants be-

 2   lieve the settlement agreement sufficiently addresses these matters.

 3           Regarding § 1.4(c) (Behavior Health Services Array), Defendants believe the exist-

 4   ing language in the settlement agreement addresses these concerns. DCS expects to con-

 5   tinue working meaningfully with AZFFTA and licensing agencies, and agrees “capacity”

 6   includes both quantity and quality considerations. DCS has already submitted two reports
     to the AZ legislature on its progress implementing FFPSA requirements. DCS’s annual
 7
     budget request also addresses these funding questions. DCS also notes the CFT process is
 8
     designed to be engaged when children are in higher levels of care, and to make appropriate
 9
     clinical decisions on next level of care during the discharge process.
10
             Regarding § 4.1 (Placement Array), DCS agrees and contemplates “tak[ing] an ac-
11
     tive role in recruiting, training, supporting, and retaining TFC” providers. The Department
12
     will continue in those efforts, both as a matter of existing policy and under § 1.4 of the
13
     settlement agreement.
14
             Regarding § 4.3 (Long-term Program to Reduce the Use of Congregate Care), DCS
15
     respectfully disagrees the Court must issue a “specific order” to “assure that AZFFTA” and
16
     other specified individuals “are active participants in developing” agency plans for recruit-
17
     ment, training and retention of TFC providers. Respectfully, the settlement agreement en-
18
     sures a reasonable opportunity for comment and meaningful input, and it ensures that
19
     AZFFTA’s two most important desired policy changes are made: TFC placement “in ad-
20
     vance of any determination of medical necessity for purposes of Medicaid reimbursement,”
21
     and permitting children to remain in TFC regardless of “medical necessity” determinations
22
     “when it is in the child’s best interest and consistent with the child’s permanency plan.”
23
     Beyond those commitments, DCS must maintain sufficient flexibility—as the settlement
24   agreement recognizes—to exercise its executive prerogative consistent with its statutory
25   duty.
26
27   V. W. (Doc. 535-5, at 36)
28           Comment: This commenter, whose two children are in out-of-home care, requested


                                                  65
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 66 of 74




 1   to speak at the final approval hearing to object to the settlement agreement, but did not

 2   provide details concerning what she intends to speak about.

 3
 4   R. W. (Doc 535-5, at 37)

 5          Comment: This commenter, whose child is in DCS custody, shared his personal

 6   experience with the child welfare system. He wishes to file a lawsuit against DCS for the
     removal of his child, which he states was done with no notice or reason. He adds that he
 7
     has not received anything from the courts or social workers.
 8
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments. Unfor-
 9
     tunately, with respect to the specific issues relating to this particular child, Plaintiffs do not
10
     have sufficient information to provide a further response.
11
            Defendants’ Response: The content of this comment concerns facts and circum-
12
     stances of an already pending state court case. Defendants endeavor to address each case
13
     fairly and carefully, and to address concerns raised in the context of individual cases
14
     through case management and subject to institutional oversights (including state courts).
15
     While a few of the commenter’s statements touch on matters addressed in the federal law-
16
     suit, they do not address the specific terms or general framework of the settlement agree-
17
     ment. Defendants therefore respectfully decline to address the content of the case-specific
18
     comments.
19
20   Nancy Williams (Doc. 535-2, at 365-367)
21      Comment: Nancy Williams is the Executive Director of the Arizona Association for
22   Foster and Adoptive Parents (“AZAFAP”). Her letter contains a number of suggestions
23   for improving the settlement. (Doc. 535-2, at 366-367). She recommends, for example,
24   additional metrics, beyond those already in the settlement agreement, regarding chil-
25   dren’s behavioral health; an increase in the outcome requirement specified in the settle-
26   ment agreement for physical health services; a requirement that case reviews be con-
27   ducted “outside of DCS; and more specificity in the settlement agreement as to “how” the
28   required improvements must be implemented. (Id.)



                                                    66
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 67 of 74




 1          Plaintiffs’ Response: Plaintiffs appreciate the perspective of Ms. Williams based

 2   on her experiences with Arizona’s child welfare system, and her particular vision for how

 3   the system can be improved, but also believe the Settlement Agreement, reached after ex-

 4   tensive litigation and arms-length negotiation, is fair, reasonable, and more than ade-

 5   quate. Fed. R. Civ. P. 23(e)(2). The Settlement Agreement squarely addresses the under-

 6   lying concerns addressed by Ms. Williams and presents an outstanding result for Ari-
     zona’s foster care population. The Settlement Agreement requires considerable improve-
 7
     ments in the areas giving rise to the Complaint and will cure the alleged deficiencies giv-
 8
     ing rise to the claims. It requires DCS to meet significant benchmarks demonstrating im-
 9
     provement; contains meaningful mechanisms to monitor DCS compliance; and provides
10
     for strong enforcement remedies in the event of non-compliance.
11
            At the same time, the Settlement Agreement also provides DCS with sufficient
12
     flexibility to determine how it will implement the required improvements. The Settlement
13
     Agreement does not require the Court to micromanage DCS or enforce rigid, detailed ob-
14
     ligations beyond what is necessary to cure the alleged violations, while still requiring
15
     DCS to develop detailed plans with input from Plaintiffs.
16
            Ms. Williams is a well-known and respected advocate for children and families in
17
     Arizona. Plaintiffs agree that the stakeholders such as Ms. Williams will likely have valu-
18
     able input, and Plaintiffs would encourage that these groups be involved in the implemen-
19
     tation of the Agreement. At the same time, Plaintiffs believe that the Settlement Agree-
20
     ment strikes the appropriate balance in specifying the necessary improvements while still
21
     providing flexibility in the process.
22
            There are many ways that the agency can go about implementing these mandated
23
     improvements. The particular suggestions urged by Ms. Williams may well advance the
24   goals of the settlement agreement and may be taken into account in the implementation
25   plans that will be created under the agreement. But Plaintiffs do not understand these par-
26   ticular suggestions to be the only way for DCS to obtain the results that are required or
27   cure the alleged violations. Nor do Plaintiffs seek a Court order that imposes require-
28   ments on DCS at the level of detail which may entangle the Court in running the child


                                                  67
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 68 of 74




 1   welfare system in Arizona. Plaintiffs believe the negotiated settlement draws an appropri-

 2   ate balance, providing DCS with a modicum of flexibility while also mandating the re-

 3   quired improvements.

 4          With regard to the outcome requirement for physical health services, the settle-

 5   ment agreement requires DCS to regularly measure the aggregate percentage of timely

 6   well-child examinations received by children in foster care. (Doc. 529-1 (Settlement) §

 7   2.2(3).) The settlement provides for ongoing corrective action, continued monitoring by

 8   Plaintiffs, and for the Court’s continuing jurisdiction until the percentage of timely-well

 9   child examinations is at least 85%, maintained over a two-year period. (Doc. 529-1 (Set-

10   tlement) § 2.3.) This does not mean that DCS needs to provide EPSDT examinations to

11   only 85% of foster children, as Ms. Williams appears to suggest. (Doc. 535-2, at 366.) It
12   means only that once DCS meets and maintains the specified outcome requirement, the
13   agency will no longer be subject to the Court’s continuing jurisdiction and oversight. The

14   outcome requirements for physical health represent substantial improvement over similar

15   measurements made by Plaintiffs’ expert, Dr. Paul Zurek, during the litigation.

16          With respect to monitoring and enforcement, the Settlement Agreement provides

17   that Plaintiffs must validate DCS’s compliance with the terms of the settlement as a con-

18   dition for exiting the Court’s jurisdiction. (Doc. 529-1 (Settlement) § 5.3.) In their role as

19   monitor, Plaintiffs will receive on an ongoing basis the information, data, and documen-

20   tation reasonably necessary to verify compliance. (Id.) The settlement also names the

21   Honorable Kenneth Fields, a highly-regarded retired jurist with considerable family court

22   experience, as mediator. (Doc. 529-1 (Settlement) § 6.2.) In the event of non-compliance,
23   Judge Fields is empowered to determine an appropriate remedy, including specific per-
24   formance or requiring a remediation plan, subject to appeal to the Court. (Doc. 529-1
25   (Settlement) §§ 6.4, 6.5.) These provisions are fair, reasonable and adequate.
26          Defendants’ Response: Ms. Williams, Arizona Association for Foster and Adop-
27   tive Parents (AZAFAP), addressed all four subject matter areas of the settlement agree-
28



                                                   68
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 69 of 74




 1   ment. Defendants accept the sincerity and laudable motivations behind Ms. Williams’ com-

 2   ments. However, Defendants believe that (1) the agreement sufficiently advances the goals

 3   behind the proposed additional terms, and (2) additional terms are not necessary to ensure

 4   the fairness, adequacy, or reasonableness of the settlement. Additionally, although the

 5   agreement embraces many best practices advocated by commenters, such practices exceed

 6   the constitutional and statutory minima. As it stands, the agreement reflects a willingness
     to adopt and standardize much more than the law requires.
 7
            Regarding § 1 (Behavioral Health), CFT is a collaborative model aided—not
 8
     driven—by metrics and Lean management principles, and it will align more closely with
 9
     children in out-of-home care after behavioral health integration occurs. Regardless, the
10
     settlement agreement creates CFT fidelity metrics to ensure the model is functioning and
11
     continuously improving. See § 1.2(b). Defendants are also developing a more robust pro-
12
     vider network that includes trauma-trained providers. See also Defendants’ response to
13
     TFC-related comments by Ms. Schunk and Ms. Wallschlaeger.
14
            Regarding § 2.3 (Physical and Dental Health Outcome), the 85% EPSDT perfor-
15
     mance outcome measure, based on a federal participation methodology, is well above na-
16
     tional averages. See https://www.gao.gov/assets/710/700958.pdf (three states met CMS’s
17
     participant ratio target of 80 percent for Medicaid well-child screenings in fiscal year 2017,
18
     including without limitation Medicaid-eligible children in foster care). DCS notes that its
19
     Lean management principles have already achieved significant improvements in this area,
20
     and that performance factors beyond the Department’s control preclude even the most dil-
21
     igent and pro-active child welfare health systems from approaching 100% performance.
22
            Regarding § 3 (Workload), DCS notes there are currently multiple oversight bodies
23
     independent of DCS that review practices, policies, and/or cases, including, but not limited
24   to, the Superior Court, DHHS Children’s Bureau (with reviews and audit functions), the
25   Arizona Legislature and Auditor General, the Community Advisory Committee, Foster
26   Care Review Board, Court-Appointed Special Advocates, a Quality Management Commit-
27   tee, and a Youth Advisory Committee.
28          Regarding § 4 (Placement Array), the settlement agreement targets congregate care


                                                  69
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 70 of 74




 1   reductions and promotes family-like placement settings. See §§ 4.3(a-b). DCS currently

 2   requires 22 weeks of training for new Specialists, and provides advanced academies and

 3   supervisor training.

 4
     K. W. (Doc. 544-1, at 19)
 5
            Comment: This commenter, an adoptive parent, shares her experience with the
 6
     child welfare system. She states that her adoptive son did not receive necessary medical,
 7
     behavioral, and disability services in foster care and that he was abused and neglected by
 8
     some of his foster placements.
 9
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments. Plain-
10
     tiffs believe that the Settlement Agreement will address many of the commenter’s under-
11
     lying concerns by improving the behavioral health service array; by ensuring that children
12
     receive effective, needed behavioral health services; by improving the speed at which DDD
13
     gets involved in children’s cases; by ensuring that children receive regular physical health
14
     checkups; and by addressing case manager workload, which will improve the ability of
15
     case managers to ensure children promptly receive all the medical, dental, developmental,
16   and behavioral health services they need. With respect to the specific issues relating to this
17   particular child and family, Plaintiffs do not have sufficient information to provide a further
18   response. To the extent the comments reflect the failure to provide adequate services, we
19   hope that DCS reviews the matter and takes any appropriate action that may be needed.
20          Defendants’ Response: The content of this comment concerns facts and circum-
21   stances of an already pending state court case. Defendants endeavor to address each case
22   fairly and carefully, and to address concerns raised in the context of individual cases
23   through case management and subject to institutional oversights (including state courts).
24   While a few of the commenter’s statements touch on matters addressed in the federal law-
25   suit, they do not address the specific terms or general framework of the settlement agree-
26   ment. Defendants therefore respectfully decline to address the content of the case-specific
27   comments.
28



                                                   70
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 71 of 74




 1   D. W. (Doc. 535-5, at 38-40, 544-1 at 20-21)

 2          Comment: This commenter, whose nephew’s children are currently in DCS cus-

 3   tody, shared his personal experience with the child welfare system. He requested to speak

 4   at the final approval hearing about the children’s not being returned to the family.

 5          Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments. Unfor-

 6   tunately, with respect to the specific issues relating to these particular children, Plaintiffs
     do not have sufficient information to provide a further response. To the extent the com-
 7
     ments reflect the failure to provide adequate services, we hope that DCS reviews the matter
 8
     and takes any appropriate action that may be needed.
 9
            Defendants’ Response: The content of this comment concerns facts and circum-
10
     stances of an already pending state court case. Defendants endeavor to address each case
11
     fairly and carefully, and to address concerns raised in the context of individual cases
12
     through case management and subject to institutional oversights (including state courts).
13
     While a few of the commenter’s statements touch on matters addressed in the federal law-
14
     suit, they do not address the specific terms or general framework of the settlement agree-
15
     ment. Defendants therefore respectfully decline to address the content of the case-specific
16
     comments.
17
18
     A. W. (Doc. 535-5, at 41, 544-1 at 22)
19
            Comment: This commenter, whose daughter was in DCS custody but has since
20
     returned home, shared his personal experience with the child welfare system; he states she
21
     was in an inappropriate placement, and that her behavioral health services were discontin-
22
     ued. He requested to speak at the final approval hearing.
23
            Plaintiffs’ Response: Plaintiffs are deeply sympathetic to these comments; Plain-
24   tiffs believe that the Settlement Agreement may address the commenter’s underlying con-
25   cerns by requiring DCS to improve the availability of family foster homes and therapeutic
26   foster homes, and by imposing substantial requirements regarding behavioral health care.
27   With respect to the specific issues relating to this particular child, Plaintiffs do not have
28   sufficient information to provide a further response.


                                                   71
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 72 of 74




 1         Defendants’ Response: The content of this comment concerns facts and circum-

 2   stances of an already litigated state court case. Defendants endeavor to address each case

 3   fairly and carefully, and to address concerns raised in the context of individual cases

 4   through case management and subject to institutional oversights (including state courts).

 5   While a few of the commenter’s statements touch on matters addressed in the federal law-

 6   suit, they do not address the specific terms or general framework of the settlement agree-
     ment. Defendants therefore respectfully decline to address the content of the case-specific
 7
     comments.
 8
 9
     G. Z. (Doc. 535-5, at 42)
10
           Comment: This commenter, who has a daughter, requested to speak at the final
11
     approval hearing but did not provide details concerning what she intends to speak about.
12
13
14   Dated: February 9, 2021

15    CHILDREN’S RIGHTS, INC.                      COHEN DOWD QUIGLEY
16    By: s/ Harry Frischer                        Daniel P. Quigley
      Harry Frischer                               Cindy C. Albracht-Crogan
17    Aaron Finch                                  Stacey F. Gottlieb
18    Daniele Gerard                               Lauren M. LaPrade
      Stephanie Persson                            J. Neil Stuart
19    Erin McGuinness                              The Camelback Esplanade One
      88 Pine Street, Suite 800                    2425 East Camelback Road, Suite 1100
20
      New York, New York 10005                     Phoenix, Arizona 85016
21                                                 Telephone: (602) 252-8400
      PERKINS COIE LLP
22
      Joseph Mais                        ELLMAN LAW GROUP LLC
23    Shane Swindle                      By: s/ Robert Ellman
      2901 N. Central Avenue, Suite 2000 Robert Ellman
24    Phoenix, Arizona 85012-2788        Karen J. Hartman-Tellez
25                                       3030 North Central Avenue, Suite 1110
      ARIZONA CENTER FOR LAW IN THE PUB- Phoenix, Arizona 85012
26    LIC INTEREST                       Telephone: (480) 630-6490
27    Daniel J. Adelman
      Anne C. Ronan                      Attorneys for Defendant Michael Faust
28    352 E. Camelback Rd., Suite 200


                                                 72
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 73 of 74




 1   Phoenix, Arizona 85012                JOHNSTON LAW OFFICES, P.L.C.
                                           By: s/ Logan T. Johnson
 2   Attorneys for Plaintiffs              Logan T. Johnston
 3                                         14040 N. Cave Creek Rd., Suite 309
                                           Phoenix, Arizona 85022
 4                                         Telephone: (602) 452-0615
 5
                                           STRUCK LOVE BOJANOWSKI & ACEDO,
 6                                         P.L.C.
                                           Daniel P. Struck
 7
                                           Nicholas D. Acedo
 8                                         Timothy J. Bojanowski
                                           Dana M. Keene
 9
                                           3100 W. Ray Road, Suite 300
10                                         Chandler, Arizona 85226-2473
                                           Telephone: (480) 420-1600
11
12                                         LAW OFFICES OF CATHERINE DODD
                                           PLUMB, P.L.C.
13                                         Catherine D. Plumb
14                                         17225 N. 16th Place
                                           Phoenix, Arizona 85022
15                                         Telephone: (602) 510-5184
16
                                           Attorneys for Defendant Jami Snyder
17
18
19
20
21
22
23
24
25
26
27
28



                                         73
     Case 2:15-cv-00185-ROS Document 547 Filed 02/09/21 Page 74 of 74




 1                               CERTIFICATE OF SERVICE

 2         I hereby certify that on February 9, 2021, I electronically transmitted the attached
 3
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal to the
 4
 5   following CM/ECF registrants:

 6    Robert Ellman                                Logan T. Johnston
      rle@elgarizona.com                           ltjohnston@live.com
 7
      Karen J. Hartman-Tellez                      JOHNSTON LAW OFFICES,
 8    kjh@elgarizona.com                           P.L.C.
      ELLMAN LAW GROUP LLC                         14040 N. Cave Creek Rd., Suite 309
 9
      3030 North Central Avenue, Suite 1110        Phoenix, Arizona 85022
10    Phoenix, Arizona 85012
                                                   Daniel P. Struck
11    Daniel P. Quigley                            dstruck@strucklove.com
12    dquigley@CDQLaw.com                          Nicholas D. Acedo
      Cindy C. Albracht-Crogan                     nacedo@strucklove.com
13    ccrogan@CDQLaw.com                           Timothy J. Bojanowski
14    Stacey F. Gottlieb                           tbojanowski@strucklove.com
      sgottlieb@CDQLaw.com                         Dana M. Keene
15    Lauren M. LaPrade                            dkeene@strucklove.com
16    llprade@CDQLaw.com                           STRUCK LOVE BOJANOWSKI &
      J. Neil Stuart                               ACEDO, P.L.C.
17    nstuart@CDQLaw.com                           3100 W. Ray Road, Suite 300
18    COHEN DOWD QUIGLEY P.L.C.                    Chandler, Arizona 85226-2473
      The Camelback Esplanade One
19    2425 East Camelback Road, Ste. 1100          Catherine D. Plumb
      Phoenix, Arizona 85016                       plumblawoffice@gmail.com
20
                                                   LAW OFFICES OF CATHERINE
21    Attorneys for Defendant Michael Faust        DODD PLUMB, P.L.C.
                                                   17225 N. 16th Place
22
                                                   Phoenix, Arizona 85022
23
                                                   Attorneys for Defendant Jami Snyder
24
25                                                 s/ Harry Frischer
26
27
28



                                                74
